Exhibit 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------

DEAL CUSIP: 45883HAA7

REVOLVING CREDIT FACILITY: 45883HAB5

TERM A FACILITY: 45883HAC3



CREDIT AGREEMENT


Dated as of November 7, 2018


among


INTERMEX WIRE TRANSFER, LLC,
as the Revolver Borrower,


INTERMEX HOLDINGS, INC.,
as the Term Borrower,


INTERNATIONAL MONEY EXPRESS, INC.,
as Holdings,


the other Guarantors party hereto,


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and
L/C Issuer,


and


The Other Lenders Party Hereto


KEYBANC CAPITAL MARKETS INC.,
REGIONS BANK
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents


BMO CAPITAL MARKETS CORP.,
as Co-Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
38
1.03
Accounting Terms
39
1.04
Rounding
40
1.05
Times of Day; Rates
40
1.06
Letter of Credit Amounts
40
1.07
Currency Equivalents Generally
40
1.08
Pro Forma Calculations
40
     
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
The Loans
41
2.02
Borrowings, Conversions and Continuations of Loans
41
2.03
Letters of Credit
43
2.04
Prepayments
52
2.05
Termination or Reduction of Commitments
55
2.06
Repayment of Loans
55
2.07
Interest
56
2.08
Fees
57
2.09
Computation of Interest and Fees
58
2.10
Evidence of Debt
58
2.11
Payments Generally; Administrative Agent’s Clawback
58
2.12
Sharing of Payments by Lenders
60
2.13
Refinancing Amendments
61
2.14
Incremental Commitments
63
2.15
Cash Collateral
66
2.16
Defaulting Lenders
67
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes
69
3.02
Illegality
73
3.03
Inability to Determine Rates
74
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
75
3.05
Compensation for Losses
77
3.06
Mitigation Obligations; Replacement of Lenders
77
3.07
Survival
78
     
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     
4.01
Conditions of Initial Credit Extension
78



-i-

--------------------------------------------------------------------------------

    Page






4.02
Conditions to All Credit Extensions
81
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power
82
5.02
Authorization; No Contravention
82
5.03
Governmental Authorization; Other Consents
82
5.04
Binding Effect
83
5.05
Financial Statements; No Material Adverse Effect
83
5.06
Litigation
83
5.07
No Default
83
5.08
Ownership of Property; Liens; Investments
84
5.09
Environmental Compliance
84
5.10
Insurance
84
5.11
Taxes
84
5.12
ERISA Compliance
85
5.13
Subsidiaries; Equity Interests; Loan Parties
86
5.14
Margin Regulations; Investment Company Act
86
5.15
Disclosure
86
5.16
Compliance with Laws
87
5.17
Intellectual Property; Licenses, Etc.
87
5.18
Solvency
87
5.19
Casualty, Etc.
88
5.20
Labor Matters
88
5.21
OFAC
88
5.22
Anti-Corruption Laws
88
5.23
Anti-Money Laundering
88
5.24
EEA Financial Institutions
89
5.25
Collateral Documents
89
     
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
90

6.02
Certificates; Other Information
91
6.03
Notices
93
6.04
Payment of Obligations
94
6.05
Preservation of Existence, Etc.
94
6.06
Maintenance of Properties
94
6.07
Maintenance of Insurance
94
6.08
Compliance with Laws
95
6.09
Books and Records
95
6.10
Inspection Rights
95
6.11
Use of Proceeds
95
6.12
Covenant to Guarantee Obligations and Give Security
95
6.13
Compliance with Environmental Laws
97
6.14
Further Assurances
98
6.15
Mortgages
98
6.16
Information Regarding Collateral
100




-ii-

--------------------------------------------------------------------------------

    Page      
6.17
Material Contracts
100
6.18
Anti-Corruption Laws and Sanctions
101
6.19

Post-Closing Covenant
101      
ARTICLE VII
NEGATIVE COVENANTS
 
7.01
Liens
101
7.02
Indebtedness
103
7.03
Investments
104
7.04
Fundamental Changes
106
7.05
Dispositions
107
7.06
Restricted Payments
108
7.07
Change in Nature of Business
109
7.08
Transactions with Affiliates
109
7.09
Burdensome Agreements
109
7.10
Use of Proceeds
110
7.11
Financial Covenants
110
7.12
Amendments of Organization Documents
110
7.13
Amendment, Etc. of Indebtedness
110
7.14
Holding Company
110
7.15
Sanctions
110
7.16
Anti-Corruption Laws
111
7.17
Fiscal Year
111
     
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
111
8.02
Remedies upon Event of Default
113
8.03
Application of Funds
114
8.04
Equity Cure Right
115
     
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority
116
9.02
Rights as a Lender
116
9.03
Exculpatory Provisions
117
9.04
Reliance by Administrative Agent
118
9.05
Delegation of Duties
118
9.06
Resignation of Administrative Agent
119
9.07
Non-Reliance on Administrative Agent and Other Lenders
120
9.08
No Other Duties, Etc.
120
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
120
9.10
Collateral and Guaranty Matters
122
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
123
9.12
Withholding Tax
123
9.13
Certain ERISA Matters
124



-iii-

--------------------------------------------------------------------------------

 
Page
 
ARTICLE X
CONTINUING GUARANTY
 
10.01
Guaranty
125
10.02
Rights of Lenders
126
10.03
Certain Waivers
126
10.04
Obligations Independent
126
10.05
Subrogation
126
10.06
Termination; Reinstatement
126
10.07
Subordination
127
10.08
Stay of Acceleration
127
10.09
Condition of Borrowers
127
10.10
Keepwell
127
10.11
Maximum Liability
128
10.12
Guarantees Several
128
     
ARTICLE XI
MISCELLANEOUS
 
11.01
Amendments, Etc.
128
11.02
Amend and Extend Transactions
131
11.03
Notices; Effectiveness; Electronic Communications
132
11.04
No Waiver; Cumulative Remedies; Enforcement
135
11.05
Expenses; Indemnity; Damage Waiver
135
11.06
Payments Set Aside
138
11.07
Successors and Assigns
138
11.08
Treatment of Certain Information; Confidentiality
144
11.09
Right of Setoff
145
11.10
Interest Rate Limitation
146
11.11
Counterparts; Integration; Effectiveness
146
11.12
Survival of Representations and Warranties
146
11.13
Severability
147
11.14
Replacement of Lenders
147
11.15
Governing Law; Jurisdiction; Etc.
148
11.16
WAIVER OF JURY TRIAL
149
11.17
No Advisory or Fiduciary Responsibility
149
11.18
Electronic Execution of Assignments and Certain Other Documents
150
11.19
USA PATRIOT Act
150
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
150



-iv-

--------------------------------------------------------------------------------

SCHEDULES


2.01
Commitments and Applicable Percentages
2.04(b)(viii)
Clean-Up Period Exclusions
5.08(b)
Existing Liens
5.08(e)
Existing Investments
5.12(d)
ERISA Plans
5.13
Subsidiaries and Other Equity Investments; Loan Parties
6.12
Guarantors
7.02
Existing Indebtedness
7.09
Burdensome Agreements
11.03
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS


Form of
     
A
Committed Loan Notice
B-1
Term A Note
B-2
Revolving Credit Note
C
Compliance Certificate
D
Assignment and Assumption
E
Security Agreement
F-1
Perfection Certificate
F-2
Perfection Certificate Supplement
G-1
United States Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships)
G-2
United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
G-3
United States Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
G-4
United States Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
H
Solvency Certificate



-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of November 7, 2018,
among Intermex Wire Transfer, LLC, a Florida limited liability company (the
“Revolver Borrower”), Intermex Holdings, Inc. (the “Term Borrower”),
International Money Express, Inc. a Delaware corporation (“Holdings”),
International Money Express Sub 2, LLC, a Delaware limited liability company
(“Intermediate Holdings”), each other Guarantor from time to time party hereto,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as Administrative
Agent and L/C Issuer.


PRELIMINARY STATEMENTS:


The Term Borrower has requested that the Lenders provide a term A loan facility
and the Revolver Borrower has requested that the Lenders provide a revolving
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Act” has the meaning specified in Section 11.19.


“Administrative Agent” means KeyBank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.03, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


 “Aggregate Commitments” means the Commitments of all the Lenders.


 “Agreement” has the meaning set forth in the preamble hereto.


“Agent Parties” has the meaning specified in Section 11.03(c).



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” has the meaning specified in Section 5.23.


“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, 0.35% per annum.


“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time, subject
to adjustment as provided in Section 2.16, and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time and (b)  in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.


“Applicable Rate” means in respect of the Term A Facility and the Revolving
Credit Facility, 3.50% per annum for Base Rate Loans and 4.50% per annum for
Eurodollar Rate Loans.


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to either of the Term
A Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means KCM and Regions Bank, in their capacities as joint lead
arrangers and joint bookrunners.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


-2-

--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.


“Audited Financial Statements” means the audited condensed consolidated balance
sheet of the Term Borrower and its Subsidiaries for the fiscal years ended
December 31, 2017 and December 31, 2016, and the related condensed consolidated
statements of operations and cash flows for the fiscal years ended December 31,
2017, December 31, 2016 and December 31, 2015 of the Term Borrower and its
Subsidiaries, including the notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).


“Available Amount” shall mean, at any date, an amount not less than zero, equal
to (x) the excess, if any, of the aggregate cumulative amount of Excess Cash
Flow, for the fiscal year ending on December 31, 2019 and for each fiscal year
thereafter ending prior to such date, that is not required pursuant to the
provisions of Section 2.04(b) to be applied to the prepayment of Loans minus (y)
the aggregate amount of all Restricted Payments made pursuant to
Sections 7.03(j), 7.06(e) and 7.06(g).


“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the date that
is two Business Days prior to the Maturity Date for the Revolving Credit
Facility, (ii) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.05, and (iii) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11 of the United State Code, as amended from time
to time.


-3-

--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00; provided that if the Base Rate
shall be less than 1.00%, such rate shall be deemed 1.00% for purposes of this
Agreement.  The “prime rate” is a rate set by KeyBank based upon various factors
including KeyBank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by KeyBank shall take effect at the opening of business on the day
specified in the public announcement of such change.


“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowers” means the Revolver Borrower and the Term Borrower.


“Borrowing” means a Revolving Credit Borrowing or a Term A Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at KeyBank in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.


-4-

--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or and
the Lenders, as collateral for L/C Obligations, or obligations of Lenders to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Administrative Agent or the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):


(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;


(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;


(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and


(d)          Investments, classified in accordance with GAAP as current assets
of a Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


-5-

--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or with respect to Cash Management Agreements existing on
the Closing Date, on the Closing Date), is the Administrative Agent, a Lender or
an Affiliate of the Administrative Agent or a Lender, in its capacity as a party
to such Cash Management Agreement.


“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.


“CFC” means a Subsidiary that is a controlled foreign corporation under Section
957 of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.


“Change of Control” means an event or series of events by which:


(a)          any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Equity Investors becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right); or


(b)          Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Term Borrower; or


(c)          the Term Borrower shall cease, directly or indirectly, to own and
control legally and beneficially all of the Equity Interests in the Revolver
Borrower.


-6-

--------------------------------------------------------------------------------

“Clean-up Period” means each calendar week commencing after the Closing Date.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar term referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.


“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Intellectual Property Security Agreements, collateral
assignments, control agreements, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.


“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.


“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which, shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


 “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income:  (i) Consolidated
Interest Charges, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) the
amount of any expense or reduction of Consolidated Net Income consisting of
income attributable to minority interests or non-controlling interests of third
parties in any non-wholly owned Subsidiary, (v) any net loss from disposed,
abandoned or discontinued operations (excluding held-for-sale discontinued
operations until actually disposed of), (vi) any net loss resulting from
currency exchange risk Swap Obligations, (vii) expenses related to the
implementation of new accounting pronouncements and other regulatory
requirements, (viii) cash fees, expenses, charges, debt extinguishment costs and
other costs incurred in connection with (A) the merger of Holdings with and into
FinTech Acquisition Corp. II and (B) the Transaction, (ix) severance costs in
respect of employees, (x) losses realized on disposition of fixed assets, and
(xi) other unusual, extraordinary or non-recurring charges, expenses or losses
reducing such Consolidated Net Income which are not reflective of ongoing
operations in such period or any future period (in each case of or by Holdings
and its Subsidiaries for such Measurement Period), provided that the aggregate
amount of cash items added back pursuant to this clause (xi) shall not exceed
25% of Consolidated EBITDA for any Measurement Period (calculated prior to
giving effect to any such add backs for such period) and minus (b) the following
to the extent included in calculating such Consolidated Net Income:  (i)
Federal, state, local and foreign income tax benefits, (ii) the amount of any
minority interest income consisting of losses attributable to minority interests
or non-controlling interests of third parties in any non-wholly owned
Subsidiary, (iii) any net gain from disposed, abandoned or discontinued
operations (excluding held-for-sale discontinued operations until actually
disposed of), (iv) any gain resulting from currency exchange risk hedging
Obligations and (v) all non-cash items increasing Consolidated Net Income that
are not reflective of ongoing operations (in each case of or by Holdings and its
Subsidiaries for such Measurement Period);


-7-

--------------------------------------------------------------------------------

provided, however, that the parties hereto agree that Consolidated EBITDA for
the fiscal quarter ending:  (i) on December 31, 2017 shall be deemed to be
$8,543,000, (ii) on March 31, 2018 shall be deemed to be $8,828,000, (iii) on
June 30, 2018 shall be deemed to be $13,341,000 and (iv) on September 30, 2018
shall be deemed to be $13,444,083, in each case prior to giving pro forma effect
to any applicable events occurring after September 30, 2018.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period to (b) the sum of (without
duplication) (i) all scheduled payments of principal on Indebtedness of Holdings
and its consolidated Subsidiaries; provided that any such scheduled payments of
principal made on or prior to the Closing Date shall be excluded; provided,
further, that:  (a) for purposes of determining the amount of Indebtedness
pursuant to this clause (i) for the fiscal quarter ended December 31, 2018, such
amount for the applicable date of determination shall equal such item for such
fiscal quarter multiplied by four; (b) for purposes of determining the amount of
Indebtedness pursuant to this clause (i) for the fiscal quarter ended March 31,
2019 such amount for the applicable date of determination shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) for purposes
of determining the amount of Indebtedness pursuant to this clause (i) for the
fiscal quarter ended June 30, 2019 such amount for the applicable date of
determination shall equal such item for the three fiscal quarters then ended
multiplied by 4/3, (ii) all cash interest payments; provided that for the three
Measurement Periods immediately following the Closing Date, such cash interest
payments will be calculated on an annualized basis based on periods ended after
the Closing Date, (iii) all cash used for Capital Expenditures and (iv) total
net cash payments for federal, foreign, state and local income taxes made by the
Borrowers and their consolidated Subsidiaries during the Measurement Period.


-8-

--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; provided that for purposes of calculating the Consolidated
Leverage Ratio, Indebtedness under the Revolving Credit Facility shall be
computed based on the average daily balance of such Indebtedness during the
fourteen consecutive calendar day period immediately preceding such date of
determination, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness (other than Indebtedness that is contingent in
nature) of the types specified in clauses (a) through (e) above of Persons other
than Holdings or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which Holdings or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Holdings or such Subsidiary.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis in accordance
with GAAP for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the net income of any Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that Holdings’ equity in
the net income of any such Person for such Measurement Period shall be included
in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Holdings as described in clause (b) of this
proviso), (d) the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income, (e) any net
after-tax effect of gains or losses on disposed, abandoned or discontinued
operations, (f) any impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP and (g) any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs or any other
equity-based compensation.


-9-

--------------------------------------------------------------------------------

“Consolidated Working Capital” means, with respect to Holdings and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of any reclassification in accordance with GAAP
of assets or liabilities, as applicable, between current and noncurrent.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (i) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies or (ii) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.


“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Cure Amount” has the meaning specified in Section 8.04.


“Cure Right” has the meaning specified in Section 8.04.


“Current Assets” means, with respect to Holdings and its Subsidiaries on a
consolidated basis at any date of determination, all assets (other than Cash
Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Holdings and its Subsidiaries as current assets at
such date of determination, other than amounts related to current or deferred
Taxes based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).


“Current Liabilities” means, with respect to Holdings and its Subsidiaries on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Subsidiaries as current liabilities at such date of determination
(including deferred revenue), other than (a) the current portion of any
Indebtedness and derivative financial instruments, (b) the current portion of
accrued interest, (c) liabilities relating to current or deferred Taxes based on
income or profits, (d) accruals of any costs or expenses related to
restructuring reserves or severance, (e) any other liabilities that are not
Indebtedness and will not be settled in Cash Equivalents during the next
succeeding twelve month period after such date, (f) any Revolving Credit
Exposure, Revolving Credit Loans or any loans or letters of credit under any
other revolving facility, (g) liabilities in respect of unpaid acquisition,
disposition or refinancing related expenses, deferred purchase price holdbacks
and earn-out obligations, (h) accrued settlement costs, (i) non-cash
compensation costs and expenses and (j) the current portion of any other
long-term liabilities.


-10-

--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term A Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the applicable Borrower, the Administrative
Agent or the L/C Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
applicable Borrower, to confirm in writing to the Administrative Agent and the
applicable Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the applicable Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the applicable Borrower, the L/C Issuer
and each other Lender promptly following such determination.


-11-

--------------------------------------------------------------------------------

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
the consummation of a Delaware LLC Division.


 “Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.


 “Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, or any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division) of any
property by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.


“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations under the Loan Documents that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends or distributions in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 181 days after the Maturity Date of the Loans.


-12-

--------------------------------------------------------------------------------

“Disqualified Institution” means (a) those entities identified in writing to the
Administrative Agent by the Borrowers from time to time as competitors of the
Borrowers and their Subsidiaries and (b) any affiliate of the entities described
in the preceding clause (a) that are reasonably identifiable as such on the
basis of their name or are identified as such in writing by the Borrowers to the
Administrative Agent from time to time, other than, with respect to this clause
(b), any bona fide debt fund affiliate thereof (except to the extent separately
identified under clause (a) above) that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and with respect to which such
applicable person or entity described in the preceding clause (a) does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary of Holdings other than a Foreign
Subsidiary.


“DQ List” has the meaning specified in Section 11.07(g)(iv).


“ECF Percentage” shall mean (i)  with respect to any fiscal year at the end of
which the Consolidated Leverage Ratio is greater than 3.00 to 1.00, 50%; (ii)
with respect to any fiscal year at the end of which the Consolidated Leverage
Ratio is less than 3.00 to 1.00 and greater than or equal to 2.50 to 1.00, 25%
and (iii) with respect to any fiscal year at the end of which the Consolidated
Leverage Ratio is less than 2.50 to 1.00, 0%.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii) and (iv) (subject to such consents, if any,
as may be required under Section 11.07(b)(iii)).  For the avoidance of doubt,
any Disqualified Institution is subject to Section 11.07(g).


-13-

--------------------------------------------------------------------------------

“Engagement Letter” means the letter agreement, dated September 14, 2018 among
the Borrowers, the Administrative Agent and KCM.


“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.


“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, governmental restrictions or binding agreements with
Governmental Authorities relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to Hazardous
Materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Investors” (a) Stella Point Capital, L.P., a Delaware limited
partnership, Stella Point Capital, LLC, a Delaware limited liability company,
and any similar fund controlled or managed by or under common control or
management with such Person (but excluding, for the avoidance of doubt, any
portfolio company thereof) (collectively, the “Sponsor”), (b) all Controlled
Investment Affiliates of the Sponsor and (c) all Management Investors.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


-14-

--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of either Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by either Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA,; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
either Borrower or any ERISA Affiliate; or (i) a failure by either Borrower or
any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by either Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Liabilities” has the meaning specified in Section 3.04(e).


“Eurodollar Rate” means:


(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and


(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and


(c)          if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.


-15-

--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.


“Excess Cash Flow” means, for any period, an amount equal to:


(a)           the sum, without duplication, of


(i)          Consolidated Net Income for such period,


(ii)          an amount equal to the amount of all non-cash charges (including
depreciation and amortization) for such period to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period,


(iii)         decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions or Dispositions by the
Borrowers and their Subsidiaries completed during such period or the application
of acquisition accounting),


(iv)         an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrowers and their Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,


(v)          an amount equal to all cash received for such period on account of
any net non-cash gain or income from Investments deducted in a previous period
pursuant to clause (b)(iv)(B) of this definition,


(vi)         an amount deducted as Tax expense in determining Consolidated Net
Income to the extent in excess of cash Taxes paid in such period, and


(vii)        cash payments received in respect of Swap Contracts during such
period to the extent not included in arriving at such Consolidated Net Income,


minus


(b)           the sum, without duplication, of


(i)          an amount equal to (x) the amount of all non-cash credits
(including, to the extent constituting non-cash credits, without limitation,
amortization of deferred revenue acquired as a result of any Investment
permitted hereunder) included in arriving at such Consolidated Net Income (but
excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above) and (y) cash charges,
losses or expenses excluded in arriving at such Consolidated Net Income,


(ii)          without duplication of amounts deducted pursuant to clause (xi)
below in prior periods, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed, except to the extent financed
with proceeds of long-term Indebtedness (other than revolving Indebtedness),


-16-

--------------------------------------------------------------------------------

(iii)         the aggregate amount of all principal payments and repayments of
Indebtedness of the Borrowers and their Subsidiaries except to the extent
financed with proceeds of long-term Indebtedness (other than revolving
Indebtedness), but in any event excluding principal payments and repayments of
(A) Revolving Credit Loans and Letters of Credit, (B) Indebtedness in respect of
any other revolving credit facility (unless there is a corresponding reduction
in commitments thereunder) and (C) Term A Loans pursuant to Section 2.04(b)
(other than pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase),


(iv)        an amount equal to the sum of (A) the aggregate net non-cash gain on
Dispositions by the Borrowers and their Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and (B) the aggregate net non-cash gain
or income from Investments (other than Investments made in the ordinary course
of business) to the extent included in arriving at Consolidated Net Income,


(v)          increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions or Dispositions by the
Borrowers and their Subsidiaries completed during such period or the application
of acquisition accounting),


(vi)         cash payments by the Borrowers and their Subsidiaries during such
period in respect of long-term liabilities (including pension and other
post-retirement obligations) of the Borrowers and their Subsidiaries other than
Indebtedness to the extent such payments are not expensed during such period or
are not deducted (or were excluded) in calculating Consolidated Net Income
except to the extent financed with proceeds of long-term Indebtedness (other
than revolving Indebtedness)


(vii)        the aggregate amount of expenditures actually made by the Borrowers
and their Subsidiaries from cash of the Borrowers and their Subsidiaries during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period or are not
deducted (or were excluded) in calculating Consolidated Net Income and except to
the extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness),


(viii)       the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrowers and their Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,


(ix)         the amount of cash Taxes paid in such period to the extent they
exceed the amount of Tax expense deducted in determining Consolidated Net Income
for such period,


(x)          cash expenditures in respect of Swap Contracts during such period
to the extent not deducted in arriving at such Consolidated Net Income,


(xi)          cash payments made during such period in respect of any
Investments by permitted under this Agreement (other than any such payments to
the extent financed with equity proceeds, asset sale proceeds, insurance
proceeds or Indebtedness (other than Revolving Credit Loans used for the payment
thereof as permitted hereunder);


-17-

--------------------------------------------------------------------------------

(xii)        cash payments made during such period in respect of repurchases of
Equity Interests, dividends and distributions of any Investments permitted under
this Agreement (other than such payments made by utilizing the Available
Amount),


(xiii)       cash payments made during that period and committed to be made
during the immediately subsequent period with respect to Capital Expenditures;
provided that, to the extent the aggregate amount of such cash payments actually
made during such subsequent period is less than cash payments committed to be
made during such period, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period, and


(xiv)       any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset.


“Excluded Property” has the meaning assigned to such term in the Security
Agreement.


“Excluded Subsidiary” means a Subsidiary that is (i) prohibited (A) by
applicable law from guaranteeing the Obligations, or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee unless, such consent, approval, license or authorization
has been received, in each case so long as the Administrative Agent shall have
received a certification from a Responsible Officer of the Borrowers as to the
existence of such prohibition or consent, approval, license or authorization
requirement or (B) by any Contractual Obligation in existence on the Closing
Date or the date of acquisition of such Subsidiary (but not entered into in
contemplation thereof) and for so long as any such Contractual Obligation
exists, so long as the Administrative Agent shall have received a certification
from a Responsible Officer of the Borrowers as to the existence of such
Contractual Obligation, (ii) a Foreign Subsidiary, (iii) a Domestic Subsidiary
that is a Subsidiary of a CFC, (iv) a FSHCO, or (v) any Subsidiary to the extent
that the burden or cost (including adverse tax consequences to Holdings or any
of its Subsidiaries) of providing a guaranty is excessive in relation to the
value afforded thereby as reasonably determined by the Borrowers and the
Administrative Agent in writing.  For the avoidance of doubt, neither Borrower
shall constitute an Excluded Subsidiary.


 “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.10 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.


-18-

--------------------------------------------------------------------------------

“Excluded Taxes” means all of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Commitment (or, in
the case of a Loan not funded pursuant to a prior Commitment, an applicable
interest in a Loan) pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the applicable Borrower under Section 11.07) or (ii)
such Lender changes its Lending Office, except, in each case, to the extent that
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired such interest
in such Loan or Commitment or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Sections 3.01(e) or (f) and (d) any withholding Taxes imposed pursuant to
FATCA.


“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
11.02.


“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.


“Extended Term Loans” means any class of Term A Loans the maturity of which
shall have been extended pursuant to Section 11.02.


“Extension” has the meaning set forth in Section 11.02(a).


“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the applicable Borrower, be in the form
of an amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 11.02, the L/C Issuer implementing an Extension in
accordance with Section 11.02.


“Extension Offer” has the meaning set forth in Section 11.02(a).


“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


-19-

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements, treaties or conventions (and any related Laws, rules or official
practices) implementing the foregoing.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to KeyBank on such day on such transactions as
determined by the Administrative Agent.


“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereinafter in effect or any successor statute thereto.


“Foreign Lender” means any Lender that is not a U.S. Person.


“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(e).


“Foreign Plan” has the meaning specified in Section 5.12(e).


“Foreign Subsidiary” shall mean any Subsidiary of Holdings not organized under
the laws of the United States, any state thereof or the District of Columbia.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


“FSHCO” means a Domestic Subsidiary that has no material assets other than (x)
Equity Interests (or Equity Interests and Indebtedness) of one or more CFCs and
(y) cash, cash equivalents and incidental assets related thereto held on a
temporary basis.


-20-

--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, (a) Holdings and each subsidiary of Holdings
that is not an Excluded Subsidiary (each of which is listed on Schedule 6.12)
(including, for the avoidance of doubt, each Borrower with respect to the
Obligations of any other Loan Party) and each other Subsidiary of Holdings that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12 and (b) with respect to (i) Obligations owing by any
Loan Party (other than the applicable Borrower) under any Secured Hedge
Agreement or any Secured Cash Management Agreement and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrowers.


-21-

--------------------------------------------------------------------------------

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.


“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants and all other substances, chemicals, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII (or with respect to a Swap Contract permitted
under Article VI or VII existing on the Closing Date), is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender, in its
capacity as a party to such Swap Contract.


“HMT” has the meaning specified in the definition of “Sanctions”.


“Holdings” has the meaning specified in the introductory paragraph hereto.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” shall mean, at any date of determination, each Domestic
Subsidiary (together with its Subsidiaries) whose revenues as reflected on the
most recent financial statements delivered pursuant to Section 6.01(a) or (b)
were equal to or less than (i) 5.00% of Current Assets at such date or (ii)
5.00 % of the consolidated revenues of Holdings and its Subsidiaries for such
period (in the case of any determination relating to any transaction permitted
hereby, on a pro forma basis including the revenues of any Person being acquired
in connection therewith), in each case determined in accordance with GAAP;
provided, that, as reflected on the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) the Immaterial Subsidiaries shall not
collectively have revenues during such period equal to or greater (i) 10.00% of
Current Assets at such date or (ii) than 5.00% of the consolidated revenues of
Holdings and its Subsidiaries for such period (in the case of any determination
relating to any transaction permitted hereby, on a pro forma basis including the
revenues of any Person being acquired in connection therewith), in each case
determined in accordance with GAAP, and any subsidiary which would cause (i)
Current Assets to equal or exceed 10.00% of Current Assets at such date or (ii)
collective revenues to equal or exceed 5.00% shall not constitute an Immaterial
Subsidiary (and in which case Holdings shall designate in writing one or more
such Subsidiaries as Guarantors within ten (10) Business Days of the delivery of
financial statements in accordance with Section 6.01 to eliminate such excess).


“Increase Effective Date” has the meaning assigned to such term in Section
2.14(b).


“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).


“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.


-22-

--------------------------------------------------------------------------------

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).


“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.14(a).


“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.14(a).


“Incremental Revolving Maturity Date” has the meaning assigned to such term in
Section 2.14(c).


“Incremental Term Commitment” has the meaning assigned to such term in Section
2.14(a).


“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c)(iv).


“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(which for the avoidance of doubt, includes only the drawn portion of any line
of credit or revolving credit facility);


(c)          net obligations of such Person under any Swap Contract;


(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business;


(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)          all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;


-23-

--------------------------------------------------------------------------------

(g)          all obligations of such Person to mandatorily purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person or any warrant, right or option to acquire
such Equity Interest, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and


(h)          all Guarantees of such Person in respect of any of the foregoing;
provided that for the avoidance of doubt, a Guarantee of any obligation that is
not Indebtedness shall not constitute Indebtedness.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a) above, Other Taxes.


“Indemnitee” has the meaning specified in Section 11.05(b).


“Information” has the meaning specified in Section 11.08.


“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(iv).


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Committed Loan Notice, or such other period that is
twelve months or less requested by the applicable Borrower and consented to by
all the Appropriate Lenders; provided that:


(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


-24-

--------------------------------------------------------------------------------

(ii)            any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


“Intermediate Holdings” has the meaning specified in the preamble hereto.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IP Rights” has the meaning specified in Section 5.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Revolver Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.


“KCM” means KeyBanc Capital Markets Inc.


“KeyBank” means KeyBank National Association and its successors.


“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term A Facility, any Incremental Term
Loan Maturity Date applicable to existing Incremental Term Loans and any
Incremental Revolving Maturity Date applicable to any Incremental Revolving
Facility, as of any date of determination.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


-25-

--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto.


“Lender Presentation” means the lender presentation dated September 13, 2018
used by the Arrangers in connection with the syndication of the Commitments.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate. 
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


-26-

--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


“LIBOR” has the meaning specified in clause (a) of the definition of “Eurodollar
Rate”.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, easement, right-of-way or other encumbrance on title to real
property, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the applicable Borrower under
Article II in the form of a Term A Loan or a Revolving Credit Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty, (e) the
Collateral Documents, (f) the Engagement Letter and (g) each Issuer Document.


“Loan Parties” means, collectively, the Term Borrower, the Revolver Borrower and
each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Management Investors” means any Person who is a director, officer, employee or
otherwise a member of management of Holdings, any Borrower or any other Loan
Party or any direct parent thereof.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Holdings and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Material Contract” means, with respect to any Person, each contract to which
such Person is a party to, which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect on the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person at the time of determination and which such contract could not
reasonably be expected to be replaced in the ordinary course of business without
material expense or delay at such time.


-27-

--------------------------------------------------------------------------------

“Material Debt Document” means any instrument, promissory note or tangible
chattel paper (as such terms are defined in the Uniform Commercial Code)
evidencing obligations in excess of $10,000,000.


“Material Real Property” means any parcel of fee-owned real property of the Loan
Parties having a fair market value of at least $1,000,000, as reasonably
determined in good faith by the Borrowers.


“Maturity Date” means (a) with respect to the Revolving Credit Facility,
November 7, 2023 (the “Revolving Credit Maturity Date”) and (b) with respect to
the Term A Facility, November 7, 2023 (the “Term A Loan Maturity Date”);
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.


“Maximum Liability” has the meaning specified in Section 10.11.


“Maximum Rate” has the meaning specified in Section 11.10.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings or, if fewer than four consecutive
fiscal quarters of Holdings have been completed since the Closing Date, the
fiscal quarters of Holdings that have been completed since the Closing Date.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” has the meaning specified in Section 6.15(i).


“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage under Section 6.12 or 6.15, as applicable.


“Mortgage Requirement” has the meaning specified in Section 6.15.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including either Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


-28-

--------------------------------------------------------------------------------

“Net Cash Proceeds” means:


(a)          with respect to any Disposition or Casualty Event by any Loan Party
or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction or event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction or event (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction or event and (C) income taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction or event as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and


(b)         with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extension Notice Date” has the meaning specified in Section 2.05(b)(iii).


“Non-Reinstatement Deadline” has the meaning specified in Section 2.05(b)(iv).


“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.


“Notice of Intent to Cure” has the meaning specified in Section 8.04.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.


-29-

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“OID” has the meaning specified in Section 2.14(c)(vi).


“option right” has the meaning specified in clause (a) of the definition of
“Change of Control”.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).


“Outstanding Amount” means (a) with respect to Term A Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term A Loans
and Revolving Credit Loans, as the case may be, occurring on such date; and (b)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Revolver Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.07(d).


“Participant Register” has the meaning specified in Section 11.07(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


-30-

--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by either Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Perfection Certificate” means a certificate in the form of Exhibit F-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.


“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 or any other form approved by the Administrative Agent.


“Permitted Cure Securities” means any equity security of Holdings other than
Disqualified Equity Interests.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of either Borrower or
any ERISA Affiliate or any such Plan to which either Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Plan of Reorganization” has the meaning specified in Section 11.07(g)(iii).


“Platform” has the meaning specified in Section 6.02.


“primary obligor” has the meaning specified in the definition of “Guarantee”.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.


-31-

--------------------------------------------------------------------------------

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vii).


“Refinancing” has the meaning set forth in Section 2.13(a).


“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the applicable Borrower, be in the form
of an amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 2.13, the L/C Issuer implementing a Refinancing in
accordance with Section 2.13.


“Refinancing Offer” has the meaning set forth in Section 2.13(a).


“Refinancing Revolving Credit Commitment” means a commitment established
pursuant to Section 2.13 which refinances a then existing class of Revolving
Credit Commitments.


“Refinancing Revolving Credit Loans” means any Revolving Credit Loans made
pursuant to the Refinancing Revolving Credit Commitments.


“Refinancing Term Loans” means any term loans established pursuant to Section
2.13 which refinance a then existing class of Term A Loans.


“Register” has the meaning specified in Section 11.07(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment, or into, from or through any building,
structure or facility.


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.


 “Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the amount of
any Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the L/C Issuer in making such determination.


-32-

--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and (b)
aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.


“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revolver Borrower” has the meaning specified in the introductory paragraph
hereto


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Revolver Borrower pursuant
to Section 2.01(b) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Revolving Credit Commitments on the
Closing Date is $35,000,000.


-33-

--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations at such time.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Revolving Credit Maturity Date” has the meaning specified in the definition of
“Maturity Date”.


“Revolving Credit Note” means a promissory note made by the Revolver Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans, made by
such Revolving Credit Lender, substantially in the form of Exhibit B-2.


“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.


“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.


“Security Agreement” has the meaning specified in Section 4.01(a)(iii).


-34-

--------------------------------------------------------------------------------

“Security Agreement Supplement” means a supplement to the Security Agreement in
form and substance reasonably acceptable to the Administrative Agent.


“Solvent” and “Solvency” mean, with respect to any Person, and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person, and its Subsidiaries on a
consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, and its Subsidiaries on a consolidated
basis, (b) the present fair salable value of the assets of such Person, and its
Subsidiaries on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of such Person, and its Subsidiaries on a
consolidated basis, on its debts as they become absolute and matured, (c) such
Person, and its Subsidiaries on a consolidated basis, do not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person, and
its Subsidiaries on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person, and its Subsidiaries on a consolidated basis, is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.


“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.10).


“Spot Rate” has the meaning specified in Section 1.07.


 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.


“Survey” has the meaning specified in Section 6.15(v).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


-35-

--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).


“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Term Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Term A Commitments on the Closing Date is $90,000,000.


-36-

--------------------------------------------------------------------------------

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.


“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.


“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.


“Term A Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.


 “Term A Note” means a promissory note made by the Term Borrower in favor of a
Term A Lender evidencing Term A Loans made by such Term A Lender, substantially
in the form of Exhibit B-1.


“Term Borrower” has the meaning specified in the introductory paragraph hereto.


“Threshold Amount” means $7,500,000.


“Title Company” has the meaning specified in Section 6.15(ii).


“Title Policy” has the meaning specified in Section 6.15(ii).


“Trade Date” has the meaning specified in Section 11.07(g)(i).


“Transmission Agent” means any Person authorized, as an agent for a Loan Party,
to receive money and incur a related remittance obligation on behalf of such
Loan Party.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.


“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrowers and their Subsidiaries and the termination of all commitments
with respect thereto and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.


-37-

--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


-38-

--------------------------------------------------------------------------------

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03         Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrowers and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof and the effects of FASB ASC 825 and FASB
ASC 470 20 on financial liabilities shall be disregarded.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.


(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Holdings and its Subsidiaries or
to the determination of any amount for Holdings and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Holdings is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.


-39-

--------------------------------------------------------------------------------

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05         Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


1.07         Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.


1.08         Pro Forma Calculations.


(a)           All pro forma computations required to be made hereunder giving
effect to any acquisition permitted hereunder, Disposition or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving effect
to such acquisition, Disposition, designation or issuance, incurrence or
assumption of Indebtedness as if such transaction had occurred on the first day
of the applicable Measurement Period, and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Contract applicable to such Indebtedness).


-40-

--------------------------------------------------------------------------------

(b)           For purposes of calculating the Consolidated Fixed Charge Coverage
Ratio and Consolidated Leverage Ratio, acquisitions, Dispositions, designations
or issuances, incurrences or assumptions of Indebtedness that have been made by
any Loan Party during a Measurement Period or (other than for purposes of
determining actual compliance with Section 7.11) subsequent to such Measurement
Period and on or prior to or simultaneously with the date of determination shall
be calculated on a pro forma basis assuming that all such acquisitions,
Dispositions, designations or issuances, incurrences or assumptions of
Indebtedness had occurred on the first day of such Measurement Period.


ARTICLE II          
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01         The Loans.


(a)           The Term A Borrowing.  Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make a single loan to the
Term Borrower on the Closing Date in an amount not to exceed such Term A
Lender’s Term A Commitment.  The Term A Borrowing shall consist of Term A Loans
made simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Revolver Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that the aggregate principal
amount of Revolving Credit Loans requested pursuant to this Section 2.01(b) on
the Closing Date shall not exceed $5,000,000; provided, further, that after
giving effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Revolver Borrower may borrow under this Section 2.01(b),
prepay under Section 2.04, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.


2.02         Borrowings, Conversions and Continuations of Loans.


-41-

--------------------------------------------------------------------------------

(a)           Each Term A Borrowing, each Revolving Credit Borrowing, each
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $250,000 or a whole multiple of $250,000 in excess
thereof.  Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $250,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Term A Borrowing, a
Revolving Credit Borrowing, a conversion of Term A Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, as applicable, (iv) the Type of Loans to
be borrowed or to which existing Term A Loans or Revolving Credit Loans are to
be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the applicable Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term A Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term A Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of KeyBank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date a Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Revolver
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Revolver
Borrower as provided above.


-42-

--------------------------------------------------------------------------------

(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.


(e)           After giving effect to all Term A Borrowings, all conversions of
Term A Loans from one Type to the other, and all continuations of Term A Loans
as the same Type, there shall not be more than three Interest Periods in effect
in respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than three Interest Periods in effect in respect of the
Revolving Credit Facility.


(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the applicable Borrower, the Administrative
Agent, and such Lender.


2.03         Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Revolver Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Revolver Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the Revolving Credit Exposure shall not exceed such Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Revolver Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Revolver Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Revolver Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Revolver Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


-43-

--------------------------------------------------------------------------------

(ii)            The L/C Issuer shall not issue any Letter of Credit if:


(A)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or


(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (x) all the Revolving Credit
Lenders and the L/C Issuer have approved such expiry date or (y) such Letter of
Credit is cash collateralized on terms and pursuant to arrangements satisfactory
to the L/C Issuer.


(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)         the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;


(D)         the Letter of Credit is to be denominated in a currency other than
Dollars;


(E)          any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Revolver Borrower or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or


(F)          the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.


(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


-44-

--------------------------------------------------------------------------------

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)          The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Revolver Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Revolver Borrower.  Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.  Additionally, the Revolver Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.


-45-

--------------------------------------------------------------------------------

(ii)            Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Revolver Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Revolver
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.


(iii)          If the Revolver Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Revolver Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Revolver Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.


(iv)          If the Revolver Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Revolver Borrower shall not be required to make a specific request
to the L/C Issuer to permit such reinstatement.  Once an Auto-Reinstatement
Letter of Credit has been issued, except as provided in the following sentence,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Revolver Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.


-46-

--------------------------------------------------------------------------------

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Revolver
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Revolver Borrower and the Administrative Agent thereof.  Not later than 11:00
a.m. on the date of any payment by the L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Revolver Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Revolver Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Revolver
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)            Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Revolver Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.


-47-

--------------------------------------------------------------------------------

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Revolver Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.


(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Revolver Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Revolver
Borrower of a Committed Loan Notice ).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Revolver Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.


(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.


-48-

--------------------------------------------------------------------------------

(d)           Repayment of Participations.


(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Revolver Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)           Obligations Absolute.  The obligation of the Revolver Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Revolver Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Revolver Borrower or any
waiver by the L/C Issuer which does not in fact materially prejudice the
Revolver Borrower;


(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


-49-

--------------------------------------------------------------------------------

(vi)         any payment made by the L/C Issuer in respect of an otherwise 
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP;


(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Revolver
Borrower or any of its Subsidiaries.


The Revolver Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Revolver Borrower’s instructions or other irregularity,
the Revolver Borrower will immediately notify the L/C Issuer.  The Revolver
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.


(f)            Role of L/C Issuer.  Each Lender and the Revolver Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Revolver Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Revolver Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Revolver Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Revolver Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Revolver Borrower which the Revolver Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.


-50-

--------------------------------------------------------------------------------

(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Revolver Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Revolver Borrower
for, and the L/C Issuer’s rights and remedies against the Revolver Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)           Letter of Credit Fees.  The Revolver Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Eurodollar Rate Loans times the daily amount available to be
drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.


(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Revolver Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at a rate of
0.125% per annum, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Revolver Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


-51-

--------------------------------------------------------------------------------

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Revolver Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Revolver Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries inures to
the benefit of the Revolver Borrower, and that the Revolver Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.


2.04         Prepayments.


(a)           Optional.  Subject to the last sentence of this Section 2.04(a),
the Borrowers may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Term A Loans and Revolving Credit Loans, as
applicable, in whole or in part without premium or penalty; provided that (A)
such notice must be in a form reasonably acceptable to the Administrative Agent
and be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
$250,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $250,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the applicable Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the outstanding Term A Loans pursuant to this Section 2.04(a) shall be
applied to the principal repayment installments thereof as directed by the Term
Borrower, and subject to Section 2.16, each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.


-52-

--------------------------------------------------------------------------------

(b)           Mandatory.


(i)            Beginning with the fiscal year ending December 31, 2019, within
five Business Days after financial statements have been delivered pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrowers shall prepay an aggregate principal
amount of Loans equal to the excess (if any) of (A) the ECF Percentage of Excess
Cash Flow for the fiscal year covered by such financial statements over (B) (i)
the aggregate principal amount of Term A Loans prepaid pursuant to Section
2.04(a) (such prepayments to be applied as set forth in clauses (iv) and (vi)
below) made during such fiscal year, and (ii) the aggregate principal amount of
all Revolving Credit Loans prepaid pursuant to Section 2.04(a) (to the extent of
accompanied by permanent reductions of the Revolving Credit Commitments pursuant
to Section 2.05(a)) during such fiscal year


(ii)            If (1) Holdings or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section
7.05(a) or (b)) or (2) any Casualty Event occurs, in each case, which results in
the realization by such Person of Net Cash Proceeds, the Borrowers shall prepay
an aggregate principal amount of Loans equal to 100.0% of such Net Cash Proceeds
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clauses (iv) and (vi) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Casualty Event
described in this Section 2.04(b)(ii), at the election of the Borrowers (as
notified by the Borrowers to the Administrative Agent on or prior to the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, Holdings or such Subsidiary may reinvest all or any portion of such
Net Cash Proceeds in operating assets so long as within twelve months after the
receipt of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrowers in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(ii).


(iii)          Upon the incurrence or issuance by Holdings or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by Holdings or such
Subsidiary (such prepayments to be applied as set forth in clauses (iv) and (vi)
below).


(iv)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.04(b) shall be applied, first, to Term A Loans in inverse order
of maturity and, second, to the Revolving Credit Facility in the manner set
forth in clause (vii) of this Section 2.04(b).


(v)           Notwithstanding any of the other provisions of clause (i) or (ii)
of this Section 2.04(b), so long as no Default under Section 8.01(a) or Section
8.01(f), or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clause (i) or (ii) of this Section 2.04(b), the aggregate amount of Net Cash
Proceeds required by such clause to be applied to prepay Loans on such date is
less than or equal to $1,000,000, the Borrowers may defer such prepayment until
the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this Section 2.04(b) to
be applied to prepay Loans exceeds $1,000,000.  During such deferral period the
Borrowers may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article IV, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.04(b).  Upon the occurrence of a Default under
Section 8.01(a) or Section 8.01(f), or an Event of Default during any such
deferral period, the Borrowers shall immediately prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrowers and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.04(b) (without giving effect to the first and second sentences of this
clause (v)) but which have not previously been so applied.


-53-

--------------------------------------------------------------------------------

(vi)          If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Revolver Borrower
shall immediately prepay Revolving Credit Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.


(vii)         Except as otherwise provided in clause (vi), prepayments of the
Revolving Credit Facility made pursuant to this Section 2.04(b), first, shall be
applied ratably to the L/C Borrowings, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Credit Facility required pursuant to clause (i), (ii) or (iii) of
this Section 2.04(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings and Revolving Credit Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full (the sum of
such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Revolver
Borrower for use in the ordinary course of its business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Revolver Borrower or any other Loan Party) to reimburse the L/C Issuer or
the Revolving Credit Lenders, as applicable.


(viii)        The Revolver Borrower shall, on any Business Day of each Clean-up
Period, prepay in full all Revolving Credit Loans outstanding on such day and
ensure that the aggregate amount of outstanding Revolving Credit Loans does not
exceed $0 for at least one immediately succeeding Business Day; provided,
however, that the Revolver Borrower shall not be required to prepay in full all
Revolving Credit Loans outstanding (i) during any of the calendar weeks set
forth on Schedule 2.04(b)(viii) hereto and (ii) at the Revolver Borrower’s
discretion, during an additional three calendar weeks in each calendar year;
provided that no two of such three calendar weeks shall be consecutive.


(ix)           Notwithstanding any other provision of this Section 2.04(b) the
contrary, to the extent that a Responsible Officer of the Borrowers has
reasonably determined in good faith that repatriation of any of or all the Net
Cash Proceeds or Excess Cash Flow of a Foreign Subsidiary giving rise to a
prepayment event pursuant to this Section 2.04(b) would have a material adverse
tax cost consequence, an amount equal to the Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to prepay Loans at the times
provided in this Section 2.04(b); provided that each Borrower hereby agrees, and
will cause any applicable Subsidiary, to promptly take all commercially
reasonable actions required by Law (including applicable local law) to permit
such repatriation without material adverse tax consequences.


-54-

--------------------------------------------------------------------------------

2.05          Termination or Reduction of Commitments.


(a)           Optional.  The Revolver Borrower may, upon notice to the
Administrative Agent, terminate the Revolving Credit Facility or the Letter of
Credit Sublimit, or from time to time permanently reduce the Revolving Credit
Facility or the Letter of Credit Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $250,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Revolver Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility or (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.


(b)           Mandatory.


(i)            The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.


(ii)           The aggregate Revolving Credit Commitments shall be automatically
and permanently reduced to zero on the Revolving Credit Maturity Date.


(iii)          If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.05, the Letter of Credit
Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.


(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit or the Revolving Credit Commitment
under this Section 2.05.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.


2.06         Repayment of Loans.


(a)           Term A Loans.  The Term Borrower shall repay to the Term A Lenders
the aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):


-55-

--------------------------------------------------------------------------------

Date
 
Amount
 
March 31, 2019
 
$
1,125,000.00
 
June 30, 2019
 
$
1,125,000.00
 
September 30, 2019
 
$
1,125,000.00
 
December 31, 2019
 
$
1,125,000.00
 
March 31, 2020
 
$
1,687,500.00
 
June 30, 2020
 
$
1,687,500.00
 
September 30, 2020
 
$
1,687,500.00
 
December 31, 2020
 
$
1,687,500.00
 
March 31, 2021
 
$
1,687,500.00
 
June 30, 2021
 
$
1,687,500.00
 
September 30, 2021
 
$
1,687,500.00
 
December 31, 2021
 
$
1,687,500.00
 
March 31, 2022
 
$
2,250,000.00
 
June 30, 2022
 
$
2,250,000.00
 
September 30, 2022
 
$
2,250,000.00
 
December 31, 2022
 
$
2,250,000.00
 
March 31, 2023
 
$
2,250,000.00
 
June 30, 2023
 
$
2,250,000.00
 
September 30, 2023
 
$
2,250,000.00
 



provided, however, that the (i) final principal repayment installment of the
Term A Loans shall be repaid on the Maturity Date for the Term A Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date and (ii) if any payment of principal or
interest with respect to any of the Loans, or of any fees, falls due on a day
which is not a Business Day, then that due date will be the immediately
succeeding Business Day.


(b)           Revolving Credit Loans.  The Revolver Borrower shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.


2.07         Interest.


(a)           Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.


(b)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


-56-

--------------------------------------------------------------------------------

(i)           If any amount (other than principal of any Loan) payable by either
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08          Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):


(a)          Commitment Fee.  The Revolver Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Fee Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.


(b)          Other Fees.


(i)           The Borrowers shall pay to KCM and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Engagement Letter.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.


(ii)          The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


-57-

--------------------------------------------------------------------------------

2.09         Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.10         Evidence of Debt.


(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in Section
2.10(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.11         Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by either Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by either Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by either Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.


-58-

--------------------------------------------------------------------------------

(b)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans.  If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by such Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by either Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(i)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from either Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


-59-

--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term A Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
11.05(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.05(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.05(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.12         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:


-60-

--------------------------------------------------------------------------------

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of either Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), (y) the application of Cash Collateral provided for in Section
2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
an assignment to Holdings, either Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. For purposes of clause (b) of the definition of
Excluded Taxes, a Lender that acquires a participation pursuant to this Section
2.12 shall be treated as acquiring such participation on the earlier date(s) on
which such Lender acquired the applicable interest(s) in the commitment(s)
and/or Loan(s) to which such participation relates.


2.13         Refinancing Amendments.


(a)           Each Borrower, as applicable, may, by written notice to the
Administrative Agent from time to time, request a refinancing (each, a
“Refinancing”) of any class of Loans and Commitments in full on the terms
specified in such notice.  Such notice shall set forth the date on which such
Refinancing is requested to become effective (which shall be not less than ten
(10) Business Days nor more than sixty (60) days after the date of such
Refinancing notice (or such longer or shorter periods as the Administrative
Agent shall agree in its sole discretion)) and (ii) identify the relevant class
of Revolving Credit Commitments and/or Term A Loans to which such Refinancing
relates.  The relevant Borrower may offer an opportunity to participate in such
Refinancing (a “Refinancing Offer”) to any existing Lender of the applicable
class or to any other Person, subject to the consent of the Administrative Agent
and/or the L/C Issuer to the extent such consent would have been required under
Section 11.07 with respect to an assignment to such Person.


-61-

--------------------------------------------------------------------------------

(b)           The following shall be conditions precedent to the effectiveness
of any Refinancing: (i) no Default or Event of Default shall have occurred and
be continuing immediately prior to and immediately after giving effect to such
Refinancing, (ii) the representations and warranties set forth in Article V and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Refinancing, (iii) the L/C Issuer shall have consented to any Refinancing of the
Revolving Credit Commitments, to the extent the Revolving Credit Maturity Date
is extended or if any additional Person becomes Revolving Credit Lenders and
(iv) the terms of such Refinancing Revolving Credit Commitments and Refinancing
Term Loans shall comply with paragraph (c) of this Section.


(c)           The terms of each Refinancing shall be determined by the
applicable Borrower and the applicable Lenders and set forth in a Refinancing
Amendment; provided that (i) the final maturity date of any Refinancing
Revolving Credit Commitment or Refinancing Term Loan shall be no earlier than
the Revolving Credit Maturity Date or the Term A Loan Maturity Date,
respectively, (ii)(A) there shall be no scheduled amortization of the loans or
reductions of commitments under any Refinancing Revolving Credit Commitments and
(B) the average life to maturity of the Refinancing Term Loans shall be no
shorter than the remaining average life to maturity of the existing Term A
Loans, (iii) the Refinancing Revolving Credit Loans and the Refinancing Term
Loans will rank pari passu in right of payment and with respect to security with
the existing Revolving Credit Loans and the existing Term A Loans and the
borrower and guarantors of the Refinancing Revolving Credit Commitments or
Refinancing Term Loans, as applicable, shall be the same as the applicable
Borrower and Guarantors with respect to the existing Revolving Credit Loans or
Term A Loans, as applicable, (iv) the interest rate margin, rate floors, fees,
original issue discount and premium applicable to any Refinancing Revolving
Credit Commitment (and the Refinancing Revolving Credit Loans thereunder) and
Refinancing Term Loans shall be determined by the applicable Borrower and the
applicable Lenders, (v)(A) the Refinancing Term Loans may participate on a pro
rata or less than pro rata (but not greater than pro rata) basis in voluntary or
mandatory prepayments with the other Term A Loans and (B) borrowing and
prepayment of Refinancing Revolving Credit Loans, or reductions of Refinancing
Revolving Credit Commitments, and participation in Letters of Credit, shall be
on a pro rata basis with the other Revolving Credit Loans or Revolving Credit
Commitments (other than upon the maturity of the non-refinanced Revolving Credit
Loans and Revolving Credit Commitments) and (vi) except as set forth in clauses
(i) through (v) above, the terms of the Refinancing Revolving Credit Commitments
or Refinancing Term Loans, as applicable, shall be determined by the applicable
Borrower and the applicable Lenders; provided that such other terms (taken as a
whole) shall be no more favorable to the Lenders providing such Refinancing
Revolving Credit Commitment or Refinancing Term Loans than the other Lenders
hereunder unless (1) the other Lenders also receive the benefit of such more
favorable terms or (2) such covenants or other provisions are applicable only to
periods after the Latest Maturity Date).


-62-

--------------------------------------------------------------------------------

In connection with any Refinancing, the applicable Borrower, the Administrative
Agent, each applicable Lender and, if necessary, each L/C Issuer, shall execute
and deliver to the Administrative Agent a Refinancing Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Refinancing.  The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing.  Any Refinancing Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the applicable Borrower,
to implement the terms of any such Refinancing, including any amendments
necessary to establish Refinancing Revolving Credit Commitments or Refinancing
Term Loans as a new class or tranche of Revolving Credit Commitments or Term A
Loans, as applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
applicable Borrower in connection with the establishment of such new class or
tranche (including to provide for the reallocation of Revolving Credit Exposure
upon the expiration or termination of the commitments under any class or
tranche), in each case on terms consistent with this Section 2.13.


2.14         Incremental Commitments.


(a)           Borrower Request.  Either Borrower, as applicable, may by written
notice to the Administrative Agent, on one or more occasions, request (x) (A)
prior to the Maturity Date for the Revolving Credit Facility, an increase to the
existing Revolving Credit Commitments (an “Incremental Revolving Increase”)
and/or (B) the addition of one new revolving credit facility (an “Incremental
Revolving Facility” and either of an Incremental Revolving Facility or
Incremental Revolving Increase, an “Incremental Revolving Commitment”) and/or
(y) (A) the establishment of one or more new term loan commitments and/or an
increase in any tranche of Term A Loans of the Term Borrower then outstanding
(each, an “Incremental Term Commitment”), in an aggregate amount of up to
$30,000,000, of which no more than $10,000,000 may be in the form of an
Incremental Revolving Facility.  Any existing Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.  Each Incremental Commitment
shall be in an aggregate amount of $5,000,000 or any whole multiple of $100,000
in excess thereof (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the aggregate limit in
respect of Incremental Commitments set forth above).


(b)           Conditions.  The Incremental Commitments shall become effective as
of the date determined by the applicable Borrower and the Administrative Agent
to be the effective date (each such date, an “Increase Effective Date”);
provided that:


(i)           each of the conditions set forth in Section 4.02 shall be
satisfied;
 

(ii)          no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date;


(iii)         the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01.


-63-

--------------------------------------------------------------------------------

(iv)         on a pro forma basis (assuming, in the case of Incremental
Revolving Commitments, that such Incremental Revolving Commitments are fully
drawn), the Borrowers shall be in pro forma compliance with each of the
covenants set forth in Section 7.11 as of the end of the latest fiscal quarter
for which financial statements have been or are required to be furnished
pursuant to subsection (a) or (b) of Section 6.01; and


(v)          the applicable Borrower shall deliver or cause to be delivered
officer’s certificates and legal opinions of the type delivered on the Closing
Date to the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.


(c)            Terms of New Loans and Commitments.  The terms and provisions of
Loans made pursuant to Incremental Commitments shall be as follows:


(i)           terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term A
Loans (it being understood that Incremental Term Loans may be a part of the Term
A Loans) and to the extent that the terms and provisions of Incremental Term
Loans are not identical to the Term A Loans (except to the extent permitted by
clause (iii), (iv) or (vi) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (iii), (iv) and (vi) below;


(ii)          the terms and provisions of Revolving Credit Loans made pursuant
to Incremental Revolving Increases shall be identical to the Revolving Credit
Loans;


(iii)         the weighted average life to maturity of any Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the then existing Term A Loans;


(iv)         the maturity date of Incremental Term Loans (the “Incremental Term
Loan Maturity Date”) shall not be earlier than the then Term A Loan Maturity
Date;


(v)          the maturity date of any Incremental Revolving Facility (the
“Incremental Revolving Maturity Date”) shall not be earlier than the then
Revolving Credit Maturity Date; and


(vi)         the Applicable Rate for Incremental Term Loans shall be determined
by the Term Borrower and the Lenders of such Incremental Term Loans; provided
that in the event that the Applicable Rate for any Incremental Term Loan is
greater than the Applicable Rate for the Term A Loans by more than 50 basis
points, then the Applicable Rate for the Term A Loans shall be increased to the
extent necessary so that the Applicable Rate for the Incremental Term Loans is
50 basis points higher than the Applicable Rate for the Term A Loans; provided,
further, that in determining the Applicable Rate applicable to the Term A Loans
and the Incremental Term Loans, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
applicable Borrower to the Lenders of the Term A Loans or the Incremental Term
Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity), (y)
customary arrangement, structuring or commitment fees payable to the Arrangers
(or their respective affiliates) in connection with the Term A Loans or to one
or more arrangers (or their affiliates) of the Incremental Term Loans shall be
excluded; and (z) if the LIBOR or Base Rate “floor” for the Incremental Term
Loans is greater than the LIBOR or Base Rate “floor,” respectively, for the
existing Term A Loans, the difference between such floor for the Incremental
Term Loans and the existing Term A Loans shall be equated to an increase in the
Applicable Rate for purposes of this clause (vi).


-64-

--------------------------------------------------------------------------------

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the applicable Borrower, the Administrative
Agent and each Lender making such Incremental Commitment, in form and substance
reasonably satisfactory to each of them.  Notwithstanding the provisions of
Section 10.01, the Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.14.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Credit Loans or Term A Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Credit Loans made
pursuant to Incremental Revolving Commitments and Incremental Term Loans that
are Term A Loans, respectively, made pursuant to this Agreement.  This Section
2.14 shall supersede any provisions in Section 11.01 to the contrary.


(d)           Adjustment of Revolving Credit Loans.  To the extent the
Commitments being in-creased on the relevant Increase Effective Date are
Incremental Revolving Commitments, then each Revolving Credit Lender that is
acquiring an Incremental Revolving Commitment on the Increase Effective Date
shall make a Revolving Credit Loan, the proceeds of which will be used to prepay
the Revolving Credit Loans of the other Revolving Credit Lenders immediately
prior to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Increase Effective Date.  If there is a new borrowing of Revolving Credit Loans
on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01(b).


(e)           Making of New Term A Loans.  On any Increase Effective Date on
which new Commitments for Term A Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make a Term A Loan to the Term Borrower in an amount equal to
its new Commitment.


(f)            Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term A Loans or any such new
Commitments.


-65-

--------------------------------------------------------------------------------

2.15         Cash Collateral.


(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Revolver
Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iv) there shall exist a Defaulting Lender, the Revolver Borrower
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases), following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to any Cash Collateral
provided by the Defaulting Lender) in the Cash Collateral Account.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Revolver Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.


(b)           Grant of Security Interest.  The Revolver Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Revolver Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at KeyBank.  The Revolver
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.


-66-

--------------------------------------------------------------------------------

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.04, 2.05, 2.06 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.07(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.16         Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01 and in the definition of
“Required Lender.”


(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
applicable Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
applicable Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


-67-

--------------------------------------------------------------------------------

(iii)         Certain Fees.


(A)       No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and neither Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.


(C)       With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Revolver Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.


-68-

--------------------------------------------------------------------------------

(iv)         Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. 
Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)          Cash Collateral.  If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the Revolver Borrower shall,
without prejudice to any right or remedy available to it hereunder or under
applicable Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.


(b)           Defaulting Lender Cure.  If the applicable Borrower, the
Administrative Agent and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of either Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


ARTICLE III          
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)            All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the applicable
withholding agent) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent, a Loan Party or any other applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding.


-69-

--------------------------------------------------------------------------------

(ii)           If any applicable withholding agent shall be required by
applicable Laws to withhold or deduct any Taxes from any payment, then (A) the
applicable withholding agent shall withhold or make such deductions, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or deductions are
made (including withholding or deductions applicable to additional sums payable
under this Section 3.01) each Lender (or, in the case of payments made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made.


(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)           Tax Indemnifications.


(i)            Each of the Loan Parties shall, jointly and severally, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from any payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to either Borrower by a Lender (with a copy to the
Administrative Agent, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as provided in this Section
3.01, the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the  Administrative
Agent.


(e)           Status of Lenders; Tax Documentation.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by either Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by either Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.


-70-

--------------------------------------------------------------------------------

(ii)           Without limiting the generality of the foregoing,


(A)         any Lender that is a U.S. Person shall deliver to the applicable
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower or the Administrative
Agent), two duly executed originals of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)         any Foreign Lender shall, to the extent it is legally eligible to do
so, deliver to the applicable Borrower and the Administrative Agent on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), two of whichever of the following is
applicable:


(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, duly executed originals of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax;


(2)         duly executed originals of IRS Form W-8ECI;


(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871 (h) of the Code,
(x) a certificate substantially in the form of Exhibit G-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to any Borrower as described in Section 881(c)(3)(C) of the Code and that no
payments under any Loan Document are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) duly executed originals of IRS Form W-8BEN-E (or W-8BEN,
as applicable); or


(4)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), duly
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of such direct and indirect partner(s);


-71-

--------------------------------------------------------------------------------

(C)          any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the applicable Borrower
or the Administrative Agent), executed  copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal with-holding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and


(iii)          (A)          if any payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, and to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall promptly update such documentation or promptly notify the applicable
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.


(iv)         Notwithstanding anything to the contrary in this Section 3.01(e), a
Lender shall not be required to deliver any documentation pursuant to this
Section 3.01(e) that such Lender is not legally eligible to deliver.


(v)          Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 3.01(e).


(f)          Administrative Agent.  The Administrative Agent shall deliver to
the Borrowers on or prior to the date it becomes a party to this Agreement, (x)
if the Administrative Agent is a U.S. Person, two duly executed originals of IRS
Form W-9 or (y) if the Administrative Agent is not a U.S. Person (1) two duly
executed originals of IRS Form W-8ECI with respect to payments to be received
for its own account and (2) two duly executed originals of IRS Form W-8IMY with
respect to payments to be received for the account of any Lender, evidencing its
agreement with the Borrowers to be treated as a United States person for U.S.
federal withholding tax purposes. Notwithstanding any other provision of this
Section 3.01(f), the Administrative Agent shall not be required to deliver any
documentation that such Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.


-72-

--------------------------------------------------------------------------------

(g)           Treatment of Certain Refunds.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this Section 3.01(g)
the payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 3.01(g) shall not be
construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.


(h)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.


(i)            For purposes of this Section 3.01, the term “Lender” includes any
L/C Issuer.


3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid  such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.


-73-

--------------------------------------------------------------------------------

3.03         Inability to Determine Rates.


(a)           If, on or prior to the first day of any Interest Period for a
Eurodollar Rate Loan:


(i)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate, for such Interest Period, or


(ii)           the Administrative Agent is advised by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period,


then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request for the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Rate Loan shall be ineffective and (B) if any
Committed Loan requests a Eurodollar Rate Loan, such Borrowing shall be made as
Base Rate Loan; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.


-74-

--------------------------------------------------------------------------------

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but either (w) the supervisor for the
administrator of the Eurodollar Rate has made a public statement that the
administrator of the Eurodollar Rate is insolvent (and there is no successor
administrator that will continue publication of the Eurodollar Rate), (x) the
administrator of the Eurodollar Rate has made a public statement identifying a
specific date after which the Eurodollar Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Eurodollar Rate), (y) the supervisor for the
administrator of the Eurodollar Rate has made a public statement identifying a
specific date after which the Eurodollar Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the
Eurodollar Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
11.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) above
of the first sentence of this Section 3.03(b), only to the extent the Eurodollar
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any request for the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Loan shall be ineffective
and (y) if any Committed Loan Notice requests a Eurodollar Rate Loan, such
Borrowing shall be made as an Base Rate Loan.


3.04         Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)           subject any Lender or L/C Issuer to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) with respect to its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;


-75-

--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan , or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
applicable Borrower shall be conclusive absent manifest error.  Such Borrower
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


-76-

--------------------------------------------------------------------------------

(e)           Reserves on Eurodollar Rate Loans.  The applicable Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits, additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided such Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)          any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
such Borrower; or
 
(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to Section 11.14;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by either Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
3.06         Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  Each Lender may make
any Credit Extension to the applicable Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of
such Borrower to repay the Credit Extension in accordance with the terms of this
Agreement.  If any Lender requests compensation under Section 3.04, or requires
a Borrower to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of such Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
-77-

--------------------------------------------------------------------------------

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.14.
 
3.07         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
 
(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
 
(i)           Credit Agreement. Executed counterparts of this Agreement;
 
(ii)          Notes. (A) A Term A Note executed by the Term Borrower in favor of
each Lender requesting a Term A Note and (B) a Revolving Credit Note executed by
the Revolver Borrower in favor of each Lender requesting a Revolving Credit
Note;
 
(iii)         Security Agreement. A security agreement, in substantially the
form of Exhibit E (together with each other security agreement and security
agreement supplement delivered pursuant to Section 6.12, in each case as
amended, the “Security Agreement”), duly executed by each Loan Party, together
with:
 
-78-

--------------------------------------------------------------------------------

(A)          certificates and instruments representing the Securities Collateral
(as defined in the Security Agreement) referred to therein accompanied by
undated stock powers or instruments of transfer executed in blank,
 
(B)          proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
 
(C)          certified copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Loan Party as debtor
and that are filed in those state and county jurisdictions in which any Loan
Party is organized or maintains its principal place of business and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Liens permitted pursuant to Section 7.01),
 
(D)          a Perfection Certificate, in substantially the form of Exhibit F-1,
duly executed by each of the Loan Parties, and
 
(E)          evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken;
 
(iv)         Intellectual Property Security Agreement. A Copyright Security
Agreement, Patent Security Agreement and Trademark Security Agreement (as each
such term is defined in Security Agreement and to the extent applicable)
(together with each other intellectual property security agreement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken;
 
(v)           Secretary’s Certificates. Such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;
 
-79-

--------------------------------------------------------------------------------

(vi)         Good Standings. Such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that Loan Party is validly existing and in good
standing in its jurisdiction of organization;
 
(vii)        Legal Opinions. A favorable written opinion of (i) Fried, Frank,
Harris Shriver & Jacobson LLP, counsel to the Loan Parties, (ii) Bilzin Sumberg
Baena Price & Axelrod LLP, special Florida counsel to the Loan Parties and (iii)
Samuels, Green & Steel, LLP, special California counsel to the Loan Parties, in
each case (A) dated the Closing Date, (B) addressed to the Administrative Agent,
the L/C Issuer and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent;
 
(viii)       Officer’s Certificate. A certificate signed by a Responsible
Officer of the Borrowers certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
 
(ix)          Termination of Existing Indebtedness. Evidence that the Credit
Agreement dated as of August 23, 2017 among the Borrowers, the lenders party
thereto and Loan Admin Co LLC, as administrative agent] has been or concurrently
with the Closing Date is being terminated, all amounts due and payable
thereunder have been paid in full and all Liens thereunder have been or
concurrently with the Closing Date are being released;
 
(x)           Solvency.  Certificates attesting to the Solvency of each Loan
Party before and after giving effect to the Transaction, from its chief
financial officer, substantially in the form of Exhibit H;
 
(b)          KYC.
 
(i)            Upon the reasonable request of any Lender made at least ten days
prior to the Closing Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.
 
-80-

--------------------------------------------------------------------------------

(ii)           At least five days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.
 
(c)           (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.
 
(d)          Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02         Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
 
(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
 
-81-

--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
 
5.01         Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is (i) duly organized or formed, validly existing and, (ii)
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case other than clause
(a) above with respect to the Borrowers and clause (b)(ii), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (except for any Lien
that may arise under the Loan Documents) under, or require any payment to be
made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) except as would not be reasonably likely to have a Material
Adverse Effect, any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except as would not be reasonably likely to have a Material Adverse
Effect, violate any Law.
 
5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, other than to the
extent, in the case of each of clauses (a) through (d) above, (i) such as have
been obtained or made and are in full force and effect and (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Instruments.
 
-82-

--------------------------------------------------------------------------------

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
 
5.05         Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Term Borrower and its Subsidiaries as
of the date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Term Borrower and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness to the extent required by GAAP.
 
(b)           The unaudited condensed consolidated balance sheet of the Term
Borrower and its Subsidiaries as of March 31, 2018 and June 30, 2018, and the
related condensed consolidated statements of operations and cash flows for the
fiscal quarter ended on such dates (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Term Borrower and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in shareholders’
equity for the period covered thereby, subject, in the case of clauses (i) and
(ii) above, to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)           Since the date of the balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transaction, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
 
5.07         No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
-83-

--------------------------------------------------------------------------------

5.08         Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property, including Material Real Property, necessary and used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)           Schedule 5.08(b) sets forth a complete and accurate list of all
Liens on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.  The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
5.08(b), and as otherwise permitted by Section 7.01.
 
(c)           Schedule 7(a) of the Perfection Certificate sets forth a complete
and accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and fair value thereof. 
Each Loan Party and each of its Subsidiaries has good, marketable and insurable
fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.
 
(d)           (i)  Schedule 7(a) of the Perfection Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.  Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.
 
5.09         Environmental Compliance. Except for any matters individually or in
the aggregate that could not reasonably be expected to have a Material Adverse
Effect, the Loan Parties and their respective Subsidiaries and their respective
operations and owned, leased or operated properties (a) are in compliance with
all Environmental Laws, (b) have not received any written notice of an actual or
potential Environmental Liability and (c) are not subject to any Environmental
Liability.
 
5.10         Insurance.  The properties of the Loan Parties are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Loan Parties, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where a Loan Party operates.
 
5.11         Taxes.  Except to the extent that the failure to do so could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, Holdings and each of its Subsidiaries have timely filed all tax
returns and reports required to be filed, and have timely paid all Taxes
(whether or not shown on a tax return), including in its capacity as a
withholding agent, levied or imposed upon it or its properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.


-84-

--------------------------------------------------------------------------------

5.12         ERISA Compliance.
 
(a)           Except as could not be reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws, (ii) Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service.; and (iii) nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of each Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           Except as could not reasonably be expected to have Material
Adverse Effect, (i) no ERISA Event has occurred, and neither Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) neither Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
 
(d)           Neither Borrower or any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
 
(e)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”), except as could not reasonably
be expected to result in a Material Adverse Effect:
 
-85-

--------------------------------------------------------------------------------

(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;


(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and


(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.


5.13         Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except those created under the Collateral
Documents.  No Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. 
All of the outstanding Equity Interests in the (a) Term Borrower have been
validly issued, are fully paid and non-assessable and are owned by Intermediate
Holdings and (b) Revolver Borrower have been validly issued, are fully paid and
non-assessable and are owned by the Term Borrower, in each case, in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  Set forth on Part (d) of Schedule 5.13
is a complete and accurate list of all Loan Parties, showing as of the Closing
Date (as to each Loan Party) the jurisdiction of its incorporation, the address
of its principal place of business and its U.S. taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a)(vi) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.
 
5.14         Margin Regulations; Investment Company Act.
 
(a)           Neither Borrower is engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           Neither Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
5.15         Disclosure.
 
-86-

--------------------------------------------------------------------------------

(a)           Each Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No written report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the Closing Date (in
the case of the Lender Presentation) or at the time furnished (in the case of
all other reports, financial statements, certificates or other information),
when taken as a whole, contains any material misstatement of fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading after giving
effect to all supplements and updates thereto from time to time; provided that,
with respect to projected financial information, each Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood that such projected
information as to future events are not to be viewed as facts, such projected
information is subject to uncertainties and contingencies, many of which are
beyond Borrowers’ control, and no assurances can be given that any particular
projection information will be realized and that actual results during the
period or periods covered by any such projected information may differ
significantly from the projected results and such difference may be material.
 
(b)           The information included in the Beneficial Ownership Certification
is true and correct in all respects.
 
5.16         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
5.17         Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, and Schedules
11(a), 11(b), 11(c) and 11(d) of the Perfection Certificate set forth a complete
and accurate list of all such IP Rights owned by (and registered copyright
exclusively licensed to) each Loan Party that are subject to registration or
pending application with a Governmental Authority. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed by any Loan Party or any of its Subsidiaries infringes upon any
rights held by any other Person which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of each Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.18         Solvency.  The Loan Parties are, together with their Subsidiaries
on a consolidated basis, Solvent.
 
-87-

--------------------------------------------------------------------------------

5.19         Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
5.20         Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Term Borrower or any of its
Subsidiaries as of the Closing Date and neither Borrower nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
 
5.21         OFAC.  Neither Borrower, or any of its respective Subsidiaries, or,
to the knowledge of either Borrower and its respective Subsidiaries, any
director, officer, employee, agent, Affiliate or representative thereof, is an
individual or entity that is, or is owned 50% or more, individually or in the
aggregate, directly or indirectly, or controlled by any individual or entity
that is (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals and Blocked Persons, HMT’s
Consolidated List of Financial Sanctions Targets, or any similar list enforced
by any other relevant sanctions authority  or (iii) located, organized or
resident in a Designated Jurisdiction. For purposes of this Section 5.21, the
term “Affiliate” shall not include a portfolio company of the Sponsor or the
officers or directors of such portfolio company that would be an Affiliate due
to common Control by the Sponsor unless such portfolio company would otherwise
be included in the definition of Affiliate.
 
Each Borrower, its respective Subsidiaries and their respective directors,
officers and employees and, to the knowledge of each Borrower, the agents of
such Borrower and its respective Subsidiaries, are in compliance with all
applicable Sanctions in all material respects and each Borrower and its
respective Subsidiaries have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such Sanctions.
 
5.22         Anti-Corruption Laws.  Each Borrower and its respective
Subsidiaries have conducted their businesses in material compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.
 
5.23         Anti-Money Laundering.  The Loan Parties and each of their
Subsidiaries, and, to the knowledge of each Borrower, each of their Affiliates,
are in material compliance with (i) the Trading with the Enemy Act, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the PATRIOT Act and (iii) other federal,
state, provincial or other applicable laws relating to “know your customer” and
anti-money laundering rules and regulations (collectively, “Anti-Money
Laundering Laws”). For purposes of this Section 5.23, the term “Affiliate” shall
not include a portfolio company of the Sponsor or the officers or directors of
such portfolio company that would be an Affiliate due to common Control by the
Sponsor unless such portfolio company would otherwise be included in the
definition of Affiliate.
 
-88-

--------------------------------------------------------------------------------

5.24         EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.
 
5.25         Collateral Documents.
 
(a)           Security Agreement.  The Security Agreement is effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties,
legal, valid and enforceable (with respect to enforceability, subject to the
application of Debtor Relief Laws and general principles of equity and/or
principles of good faith and fair dealing) Liens on, and security interests in,
the Collateral and, when (i) the financing statements and other filings in
appropriate form are filed in the jurisdictions of organization or formation of
the Loan Parties and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Administrative Agent to the extent possession or control
by the Administrative Agent is required by the Security Agreement), the Liens
created by the Security Agreement shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Collateral (other than such Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction) in each case subject to no Liens other than
Liens permitted pursuant to Section 7.01.
 
(b)           Intellectual Property Office Filings.  When the Intellectual
Property Security Agreement is filed in the United States Copyright Office
and/or the United States Patent and Trademark Office or the filings described in
Section 5.25(a) are made, the Liens created by the Intellectual Property
Security Agreement shall constitute fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Intellectual Property Collateral (as defined in the Security Agreement), in each
case subject to no Liens other than Liens permitted pursuant to Section 7.01.
 
(c)           Valid Liens.  Each Collateral Document delivered after the Closing
Date pursuant to Section 6.12 will, upon execution and delivery thereof, be
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, legal, valid and enforceable (with respect to enforceability,
subject to the application of Debtor Relief Laws and general principles of
equity and/or principles of good faith and fair dealing) Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Collateral thereunder, and when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable law, such
Collateral Document will constitute fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Liens permitted pursuant
to Section 7.01.


-89-

--------------------------------------------------------------------------------

ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings and each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:
 
6.01         Financial Statements.  Deliver to the Administrative Agent, who
will make available to the Lenders, in form and detail satisfactory to the
Administrative Agent:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings (commencing with the fiscal year ended
December 31, 2018), a condensed consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related condensed
consolidated statements of operations and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except for any
such qualification pertaining to the maturity of the Facilities or the actual or
projected breach or anticipated breach of any financial covenant under any
Indebtedness);
 
(b)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ended September 30, 2018), a condensed
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related condensed consolidated statements of
operations and cash flows for such fiscal quarter and for the portion of
Holdings’ fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Holdings as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
 
(c)          as soon as available, but in any event at least 45 days after the
end of each fiscal year of Holdings, an annual business plan and budget of
Holdings and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrowers in form satisfactory to the
Administrative Agent of consolidated balance sheets and statements of income or
operations and cash flows for the immediately following fiscal year.
 
As to any information contained in materials furnished pursuant to Section
6.02(c), neither Borrower shall be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
-90-

--------------------------------------------------------------------------------

The Borrowers will hold and participate in an annual conference call for Lenders
to discuss financial information delivered pursuant to clause (a) of this
Section 6.01.  The Borrowers will hold such conference call following the last
day of each fiscal year of Holdings and not later than ten Business Days from
the time that the Borrowers are required to deliver the financial information as
set forth in clause (a) of this Section 6.01 (or such later date as the
Administrative Agent may agree in its reasonable discretion).  Prior to each
conference call, the Borrowers shall notify the Administrative Agent of the time
and date of such conference call.  If the Borrowers are holding a conference
call open to the public to discuss the most recent annual financial performance,
the Borrowers will not be required to hold a second, separate call for the
Lenders.
 
6.02         Certificates; Other Information.  Deliver to the Administrative
Agent, who will make available to the Lenders, in form and detail satisfactory
to the Administrative Agent:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the financial
statements delivered for the fiscal year ended December 31, 2018), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of each Borrower (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes); and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrowers shall also provide, if necessary for
the determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;
 
(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
 
(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(d)          if requested by the Administrative Agent or a Lender, within 30
days after such request, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;
 
-91-

--------------------------------------------------------------------------------

(e)           not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Material Debt Documents regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Material Debt
Documents as the Administrative Agent may reasonably request;
 
(f)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law that could reasonably be expected to
have a Material Adverse Effect; and
 
(g)           promptly, (i) such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request or
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable Anti-Money Laundering Laws.
 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering Analysis and Retrieval
System (EDGAR) or the Borrowers post such documents, or provides a link thereto
on the Borrowers’ website on the Internet at the website address listed on
Schedule 11.03; or (ii) on which such documents are posted on the Borrowers’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the
Borrowers shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrowers to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrowers shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents (including, with respect to documents posted in
satisfaction of Section 6.02, a reference to the requirements in such section
being satisfied with such posting) and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
-92-

--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or  a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.03         Notices.  Promptly after a Responsible Officer has knowledge
thereof, notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Holdings, either Borrower or
any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Holdings, either Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Holdings, either Borrower
or any Subsidiary, including pursuant to any Environmental Laws;
 
(c)           of the occurrence of any ERISA Event;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by Holdings or either Borrower referred to in Section 2.10(b); and
 
(e)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii) and (ii) incurrence or issuance of any Indebtedness for
which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.04(b)(iv).
 
-93-

--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04         Payment of Obligations.  Except to the extent failure to do so
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (a) pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (i) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets (including in its capacity as a withholding agent), unless the same are
being contested in good faith by appropriate proceedings (which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien) and adequate reserves in accordance with GAAP are
being maintained by a Borrower or such Subsidiary; (ii) all lawful claims which,
if unpaid, would by law become a Lien upon its property; and (iii) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness; and (b) timely file all tax returns required to be filed.
 
6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Term Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve, maintain or renew
all of its IP Rights, the non-preservation of which could reasonably be expected
to have a Material Adverse Effect.
 
6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation events excepted, except to the extent that the
continued maintenance of such property is no longer economically desirable as
determined in good faith by the Borrowers; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
6.07         Maintenance of Insurance.
 
(a)           Maintain with financially sound and reputable insurance companies
not Affiliates of either Borrower, insurance (including, without limitation,
flood insurance in compliance with the Flood Insurance Laws in accordance with
Section 6.07(b)) with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and all such insurance
shall (i) provide for not less than 30 days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance, (ii) name the
Administrative Agent as additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable, (iii) if reasonably requested by the Administrative
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Administrative Agent.
 
-94-

--------------------------------------------------------------------------------

(b)           If any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrowers shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
 
6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including ERISA) and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
6.09         Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of a Borrower or such Subsidiary, as the case may be.
 
6.10         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
 
6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions, for
the Transaction and for general corporate purposes not in contravention of any
Law or of any Loan Document.
 
6.12         Covenant to Guarantee Obligations and Give Security.
 
-95-

--------------------------------------------------------------------------------

(a)           Upon the formation or acquisition (including, without limitation,
for all purposes of this Section 6.12, any formation or acquisition pursuant to
a Delaware LLC Division) of any new direct or indirect Domestic Subsidiary
(other than any Excluded Subsidiary or Immaterial Subsidiary) by any Loan Party
(provided that any Domestic Subsidiary ceasing to be an Excluded Subsidiary or
Immaterial Subsidiary shall be deemed to constitute an acquisition of such
subsidiary for purposes of this Section 6.12), then the Borrowers shall, at the
Borrowers’ expense:
 
(i)            within 30 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent, guaranteeing the Obligations,


(ii)           within 30 days after such formation or acquisition, furnish to
the Administrative Agent a description of the personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,


(iii)          within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent,
Security Agreement Supplements, Perfection Certificate, Intellectual Property
Security Agreements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all certificates, if any, representing the Equity Interests in and
of such Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii), Section 4.01(a)(iv) and Section 4.01(a)(v)), securing payment of
all the Obligations and constituting Liens on all such real and personal
properties other than Excluded Property,


(iv)          within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to Security Agreement
Supplements, Intellectual Property Security Agreements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,


(v)           within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and


-96-

--------------------------------------------------------------------------------

(vi)         with respect to each parcel of Material Real Property owned or held
by any entity that is the subject of such formation or acquisition, cause such
entity to satisfy the Mortgage Requirement within 90 days of such formation or
acquisition (or at such later time as the Administrative Agent may reasonably
agree to in its discretion).


(b)           Upon the acquisition of any property (including any Equity
Interests in any Subsidiary) by any Loan Party, if such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrowers shall, at the
Borrowers’ expense:
 
(i)            within 30 days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,


(ii)           within 30 days after such acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent Security Agreement
Supplements, Intellectual Property Security Agreement supplements and other
security and pledge agreements (including instruments of the type specified in
Section 4.01(a)(iv), as specified by and in form and substance satisfactory to
the Administrative Agent, securing payment of all the Obligations and
constituting Liens on all such properties other than Excluded Property,


(iii)          within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the filing of Uniform Commercial Code
financing statements may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property other than Excluded Property, enforceable
against all third parties, and


(iv)          within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request.


(c)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security and pledge agreements. Each time period set forth in this Section 6.12
may be extended by the Administrative Agent in its sole discretion.


6.13         Compliance with Environmental Laws.  Comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all Environmental Laws
and, except as would not reasonably be expected to result in a Material Adverse
Effect, conduct any investigation, study, sampling and testing, and undertake
any cleanup, response or other corrective action to address all Hazardous
Materials at, on, under or emanating from any of properties owned, leased or
operated by it as required under Environmental Laws; provided, however, that
neither the Borrowers nor any of their Subsidiaries shall be required to
undertake any such investigation, study, sampling, testing, cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.


-97-

--------------------------------------------------------------------------------

6.14         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.15         Mortgages.  (a)  With respect to each Material Real Property owned
by the Loan Parties as of the Closing Date, such Loan Party shall, by no later
than 90 days after the Closing Date (or such longer period as the Administrative
Agent may agree) and (b) with respect to each Material Real Property acquired by
the Loan Parties after the Closing Date, or owned by any Person that becomes a
Loan Party after the Closing Date, 90 days after such acquisition (or such
longer period as the Administrative Agent may agree, including as may be
required to confirm from all Secured Parties that flood insurance due diligence
and applicable flood insurance requirements are complete), such Loan Party shall
in each case deliver, or cause to be delivered, to the Administrative Agent,
each in form and substance reasonably acceptable to the Administrative Agent
(the following requirements as described in subclauses (i) through (vii), the
“Mortgage Requirement”):
 
(i)            a mortgage, deed of trust or other security document encumbering
such Material Real Property in favor of the Administrative Agent, for the
benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that is the owner of or holder of any interest in such Material Real
Property, and otherwise in form for recording in the recording office of the
appropriate Clerk of Court of the County where each such Material Real Property
is situated (each, a “Mortgage”), together with such financing statements and
other instruments as may be necessary or advisable to grant a mortgage or deed
of trust Lien under the laws of the applicable jurisdiction on the Material Real
Property and fixtures located thereon;


-98-

--------------------------------------------------------------------------------

(ii)           a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) (a “Title Policy”)
insuring the Lien of such Mortgage as a valid first mortgage or deed of trust
Lien on the Material Real Property described therein, subject to Liens permitted
pursuant to Section 7.01, in an amount not less than the estimated fair market
value of such Material Real Property as reasonably determined by the applicable
Loan Party, which Title Policy shall (A) be issued by Fidelity National Title
Insurance Company or another nationally-recognized title insurance company
selected by the Borrowers and reasonably acceptable to the Administrative Agent
(the “Title Company”), (B) be supplemented by a “tie-in” or “aggregation”
endorsement, if applicable and available under applicable law (at commercially
reasonable rates), and such other endorsements as may reasonably be requested by
the Administrative Agent (including endorsements on matters relating to usury,
first loss, zoning (provided, in lieu of a zoning endorsement, if requested, the
Borrowers may deliver a zoning report issued by PZR or a similar provider
indicating that the property is in compliance with all applicable zoning laws
and regulations), contiguity, revolving credit, doing business, public road
access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, and so-called comprehensive coverage over
covenants and restrictions) if applicable and available in such jurisdiction (at
commercially reasonable rates) and under applicable law, and (C) contain no
exceptions to title other than Liens permitted pursuant to Section 7.01 and
other exceptions acceptable to the Administrative Agent in its reasonable
discretion;


(iii)          such affidavits, certificates, information (including financial
data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be reasonably required by the Title Company to issue the
Title Policies and endorsements contemplated above;


(iv)         customary written legal opinions, addressed to the Administrative
Agent and the Secured Parties, of local counsel to the Loan Parties in each
jurisdiction (A) where a Material Real Property is located relating to, among
other things, the enforceability of the applicable Mortgage and (B) where the
applicable Loan Party granting the Mortgage on said Material Real Property is
organized relating to, among other things, the due authorization, execution and
delivery of the applicable Mortgage, in form and substance reasonably acceptable
to the Administrative Agent;


(v)           a survey of such Material Real Property that is (A) (w) prepared
by a surveyor or engineer licensed to perform surveys in the jurisdiction where
such Material Real Property is located, (x) certified to the Administrative
Agent and the Title Company, (y) compliant with the minimum requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation thereof and (z) sufficient for the Title Company to remove the
standard survey exception from the applicable Title Policy and to provide
reasonable and customary survey-related endorsements thereto or (B) otherwise
reasonably acceptable to the Administrative Agent (a “Survey”); provided,
however, a Survey shall not be required to the extent that (x) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Administrative Agent and the Title Company and (y)
the Title Company removes the standard survey exception from the applicable
Title Policy and provides reasonable and customary survey-related endorsements
thereto;


-99-

--------------------------------------------------------------------------------

(vi)         evidence of the property insurance policies required to be
maintained pursuant to Section 6.07 hereof, each of which policies shall be
endorsed or otherwise amended to include a “standard” or “New York” lenders’
loss payable or mortgagee endorsement in form and substance reasonably
acceptable to the Administrative Agent; and


(vii)         a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination together, to the extent the building or
other improvement is located in a “special flood hazard area” and flood
insurance under the Flood Insurance Laws is available, with (A) a notice about
“special flood hazard area” status and flood disaster assistance duly executed
by the Borrowers and the applicable Loan Party and (B) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws in form and substance reasonably acceptable
to the Administrative Agent.


6.16         Information Regarding Collateral.
 
(a)           Not effect any change (i) in any Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office, (iii) in any Loan
Party’s identity or organizational structure, (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 10 days’ prior written notice (in
the form of certificate signed by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable.  Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence.
 
(b)           Concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement.
 
6.17         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
-100-

--------------------------------------------------------------------------------

6.18         Anti-Corruption Laws and Sanctions.  Conduct its businesses in
compliance with applicable Sanctions, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions in all material respects, and
maintain policies and procedures reasonably designed to promote and achieve
compliance with such Sanctions and laws.


6.19         Post-Closing Covenant.   Within ten days of the Closing Date (or
such longer period as the Administrative Agent may agree in its sole
discretion), the Borrowers shall have delivered evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance and endorsements,
naming the Administrative Agent, on behalf of the Secured Parties, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties.
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, nor shall they permit any
Subsidiary to, directly or indirectly, and solely in the case of Section 7.14,
Holdings shall not:
 
7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names Holdings or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)          Liens existing on the date hereof and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(g), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(g);
 
(c)           Liens for ad valorem property Taxes not yet delinquent or Liens
for Taxes which are being contested in good faith and by appropriate proceedings
(which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien), if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
 
(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
-101-

--------------------------------------------------------------------------------

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)            Liens on property of a Person existing at the time such Person is
merged into or consolidated with either Borrower or any Subsidiary of either
Borrower or becomes a Subsidiary of either Borrower; provided that such Liens
were not created in contemplation of such merger, consolidation or Investment
and do not extend to any assets other than those of the Person merged into or
consolidated with either Borrower or such Subsidiary or acquired by either
Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(g);
 
(k)           licenses of Intellectual Property (i) existing on the date hereof
or  (ii) non-exclusive licenses entered into in the ordinary course of business.
 
(l)            statutory and common law landlords’ liens under leases to which
the Borrowers or any of their Subsidiaries are a party;
 
(m)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and Liens arising out of deposits
of cash and Cash Equivalents, security deductibles, self-insurance, co-payment,
co-insurance, retentions and similar obligations to providers of insurance in
the ordinary course of business;
 
(n)          Liens in favor of third parties arising out of conditional sale,
title, retention, consignment or similar arrangements for the purchase of goods
by the Loan Parties in the ordinary course of business so long as such
transactions are not prohibited by this Agreement;
 
-102-

--------------------------------------------------------------------------------

(o)          Liens consisting of precautionary filings of UCC financing
statements filed with respect to operating leases permitted under this Agreement
and any interest of title of a lessor under any operating lease permitted under
this Agreement;
 
(p)          leases, subleases, licenses, or sublicenses of the assets or
properties of any of the Loan Parties and their Subsidiaries, in each case
entered into in the ordinary course of business and not interfering in any
material respect with the business of any of the Loan Parties and their
Subsidiaries;
 
(q)          customary set-off rights incurred in the ordinary course of
business against depository accounts or securities accounts permitted under this
Agreement in favor of banks, securities intermediaries or other depository
institutions holding such depository accounts or securities accounts at which
any of the Loan Parties and their Subsidiaries maintains any such depository
accounts or securities accounts; and
 
(r)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $5,000,000.
 
7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)          Indebtedness of a Subsidiary of either Borrower owed to either
Borrower or a Subsidiary of either Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Collateral” under
the Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;
 
(b)          Indebtedness under the Loan Documents;
 
(c)          Indebtedness outstanding on the date hereof and listed on Schedule
7.02;
 
(d)          any refinancings, refundings, renewals or extensions of
Indebtedness permitted by clause (c) or (g) of this Section 7.02; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; provided,
further, that no Person that is not an obligor under the Indebtedness being
refinanced, refunded, renewed or extended shall be an obligor under such
refinancing, refunding, renewal or extension; provided, still further, that the
terms relating to principal amount, amortization, maturity, collateral (if any),
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;
 
-103-

--------------------------------------------------------------------------------

(e)           Guarantees of either Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of either Borrower or any other
Guarantor;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000;
 
(g)         Indebtedness of any Person that becomes a Subsidiary of Holdings
after the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of
Holdings (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of Holdings);
 
(h)          obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(i)            Indebtedness incurred in the ordinary course of business in
respect of overdraft (including daylight overdraft), interstate depository
network, automatic clearing house transfer and other similar cash management
arrangements; provided, that such Indebtedness is extinguished within three
Business Days of the earlier of its incurrence or Holdings or any Borrower
becoming aware thereof;


(j)            Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of Holdings  or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;


(k)          Indebtedness representing deferred compensation, deferred
compensation plans or other similar arrangements to employees of Holdings or its
Subsidiaries, in each case, incurred in the ordinary course of business;
 
(l)            Indebtedness of non-Guarantor Subsidiaries in an aggregate amount
at any time outstanding not to exceed $1,000,000; and
 
(m)          unsecured Indebtedness in an aggregate principal amount at any 
time outstanding not to exceed $5,000,000.
 
7.03         Investments.  Make or hold any Investments, except:
 
(a)           Investments held by the Term Borrower and its Subsidiaries in the
form of Cash Equivalents;
 
-104-

--------------------------------------------------------------------------------

(b)          advances to officers, directors and employees of the Term Borrower
and its Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           (i) Investments by the Term Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings and its Subsidiaries in Loan Parties (other than
Holdings), (iii) additional Investments by Subsidiaries of the Term Borrower
that are not Loan Parties in other Subsidiaries that are not Loan Parties and
(iv) so long as no Default has occurred and is continuing or would result from
such Investment, additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount outstanding at any time not to
exceed $3,500,000;
 
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)           Investments existing on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
 
(g)          the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Term Borrower or one
or more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):
 
(i)            any such newly-created or acquired Subsidiary shall become a Loan
Party (provided, however, that the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
that, upon the consummation thereof, will be wholly-owned directly by the Term
Borrower or one or more of its wholly-owned Subsidiaries  that does not become a
Loan Party or which assets do not become Collateral shall be permitted so long
as the consideration for any such purchase or other acquisition does not exceed
$15,000,000 in the aggregate during the term of this Agreement);
 
(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of Holdings
and its Subsidiaries in the ordinary course;
 
(iii)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, Holdings and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) as though such purchase or other acquisition had been consummated
as of the first day of the fiscal period covered thereby; and
 
-105-

--------------------------------------------------------------------------------

(iv)         the Borrowers shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this clause (vi) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
(h)           acquisitions of a Transmission Agent’s business operations
(including its working capital and liabilities); provided that the aggregate
purchase price of all such acquisitions (including any accounts payable) shall
not exceed $5,000,000 in the aggregate during the term of this Agreement;


(i)            Investments in joint ventures in an aggregate amount at any time
outstanding not to exceed $2,000,000;


(j)            other Investments not exceeding $5,000,000 in the aggregate at
any time outstanding, plus the Available Amount.
 
7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, effect any Delaware LLC Division, or Dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default exists or would result therefrom:
 
(a)          any Subsidiary may merge with (i) either Borrower, provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Loan Party (other than Holdings)
is merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;
 
(b)          any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to either Borrower or to
another Loan Party (other than Holdings);
 
(c)          any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
 
(d)          in connection with any acquisition permitted under Section 7.03,
any Subsidiary of either Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
such Borrower and (ii) in the case of any such merger to which any Loan Party
(other than either Borrower) is a party, such Loan Party is the surviving
Person;
 
-106-

--------------------------------------------------------------------------------

(e)           Dispositions permitted by Section 7.05; and
 
(f)           so long as no Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Term Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which either
Borrower is a party, such Borrower is the surviving corporation and (ii) in the
case of any such merger to which any Loan Party (other than such Borrower) is a
party, such Loan Party is the surviving corporation.
 
7.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of surplus, obsolete or worn out tangible property,
whether now owned or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Subsidiary to either Borrower or
to a wholly-owned Subsidiary; provided that if the transferor of such property
is a Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Loan Parties to non-Guarantor Subsidiaries in
an aggregate amount not to exceed $1,000,000;
 
(g)          Dispositions by the Term Borrower and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $5,000,000 and (iii) the Borrower
or such Subsidiary shall receive not less than 75% of such consideration in the
form of cash or Cash Equivalents;
 
(h)          so long as no Default shall occur and be continuing, the grant of
any option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(g); and
 
-107-

--------------------------------------------------------------------------------

(i)            Dispositions of property pursuant to sale-leaseback transactions,
so long as no Default or Event of Default then exists or would result therefrom
and the fair market value of all property so disposed of shall not exceed
$1,000,000 in any fiscal year


provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(i) shall be for fair market value.
 
7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)          each Subsidiary may make Restricted Payments to either Borrower ,
any Subsidiaries of Holdings that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
(b)          the Term Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)          except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.04(b)(i), each
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;
 
(d)          each Subsidiary may declare and pay cash dividends to Holdings not
to exceed an amount necessary to permit Holdings to pay (i) reasonable and
customary corporate and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties, and compensation, benefits and other amounts payable to officers and
employees in connection with their employment in the ordinary course of business
and to board of directors or observers) and (ii) franchise fees or similar taxes
and fees required to maintain its corporate existence;
 
(e)           Holdings may purchase, redeem or otherwise acquire warrants,
rights or options for the purchase or acquisition of its Equity Interests in an
amount not to exceed $10,000,000 in the aggregate, plus the Available Amount;
 
(f)            with respect to any taxable year for which the Term Borrower
and/or any of its Subsidiaries is a member of a consolidated, combined or
similar income tax group (a “Tax Group”) for U.S. federal, state, local and/or
non-U.S. income Tax purposes of which Holdings or any other direct or indirect
parent of the Term Borrower is the common parent, the Term Borrower may declare
and pay cash dividends or other distributions to such parent company to fund any
consolidated, combined or similar U.S. federal, state, local and/or non-U.S.
income Taxes of such Tax Group attributable to the income of the Term Borrower
and/or its applicable Subsidiaries up to an amount not to exceed the amount of
any such Taxes that the Term Borrower and/or its applicable Subsidiaries would
have been required to pay for such taxable year (or portion thereof) if the Term
Borrower and such Subsidiaries had been a stand-alone Tax Group for all taxable
years (or portion thereof) ending after the Closing Date; and
 
-108-

--------------------------------------------------------------------------------

(g)          other Restricted Payments not to exceed $5,000,000 in the
aggregate, plus the Available Amount; and
 
(h)          the Loan Parties may repurchase, redeem, acquire or retire for
value any Equity Interests of Holdings or any of its Subsidiaries held by any
current or former officer, director, employee or consultant (or any spouses,
ex-spouses or estates of the foregoing) of Holdings or any of its Subsidiaries;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $5,000,000 in any calendar
year, in each case, with unused amounts in any calendar year being carried over
to succeeding calendar years.
 
7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Term Borrower and its Subsidiaries on the date hereof or any business reasonably
related, complementary or incidental thereto.
 
7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Term Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Term Borrower or such Subsidiary as would be obtainable by the
Term Borrower or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (i) transactions between or among the Loan
Parties and their Subsidiaries or any entity that becomes a Subsidiary as a
result of such transaction, (ii) issuances of Equity Interests of the Loan
Parties to the extent otherwise permitted by this Agreement, (iii) employment,
severance and other compensatory arrangements between the Loan Parties and their
Subsidiaries and their respective officers and employees, (iv) payment of
customary fees and reasonable out-of-pocket costs and expenses to, and
indemnities provided on behalf of, members of the board of directors of any Loan
Party, and officers and employees of the Loan Parties and their Subsidiaries,
(v) management fees, licensing fees and similar fees payable by any Subsidiaries
of the Revolver Borrower to the Revolver Borrower or any other Loan Party, (vi)
Restricted Payments permitted by Section 7.06 (other than pursuant to clauses
(d) or (g) thereof), (vii) loan and other transactions to the extent permitted
by Sections 7.03 (other than pursuant to clauses (g) and (j) thereof), 7.04 or
7.05 (other than pursuant to clause (g) thereof) or (viii) transactions not
exceeding $1,000,000 in the aggregate per fiscal year.
 
7.09         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
either Borrower or any Guarantor or to otherwise transfer property to or invest
in either Borrower or any Guarantor, except for any agreement in effect (A) on
the date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Subsidiary of the Term Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Term Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of either
Borrower or (iii) of the Term Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02(l)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
 
-109-

--------------------------------------------------------------------------------

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11         Financial Covenants.
 
(a)           Consolidated Leverage Ratio.  Beginning with the fiscal quarter
ending December 31, 2018, permit the Consolidated Leverage Ratio as of the end
of any fiscal quarter of Holdings to be greater than 3.25:1.00.
 
(b)           Consolidated Fixed Charge Coverage Ratio.  Beginning with the
fiscal quarter ending December 31, 2018, permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of Holdings to be less than
1.25:1.00.
 
7.12         Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner materially adverse to the Lenders.
 
7.13         Amendment, Etc. of Indebtedness.  Amend, modify or change in any
manner materially adverse to the Lenders any term or condition of any Material
Debt Document, except for any refinancing, refunding, renewal or extension
thereof permitted by Section 7.02(d).
 
7.14         Holding Company.  In the case of Holdings and Intermediate
Holdings, engage in any business or activity other than (a) the ownership of all
outstanding Equity Interests in Intermediate Holdings or the Term Borrower, as
applicable, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder and (e) activities incidental to the businesses or
activities described in clauses (a) through (e) of this Section.
 
7.15         Sanctions.  Directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, to the extent in violation of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer, or
otherwise) of Sanctions.
 
-110-

--------------------------------------------------------------------------------

7.16         Anti-Corruption Laws.  Directly or, to the knowledge of the
Borrower, indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.
 
7.17         Fiscal Year.  Make or permit any change in the fiscal year of
Holdings.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01         Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  Either Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.05(a)
(solely with respect to a Borrower’s and Holdings’ existence), 6.11 or Article
VII; it being understood and agreed that any breach of Section 7.11 is subject
to cure as provided in Section 8.04; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (A) the date on which a
Responsible Officer of either Borrower obtains actual knowledge of such failure
and (B) the date on which written notice thereof shall have been given to either
Borrower by the Administrative Agent, any Lender or the L/C Issuer (any such
notice to be identified as a “notice of default”); or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of either
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
 
-111-

--------------------------------------------------------------------------------

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided
that any failure described above is unremedied and is not waived by the holders
of such Indebtedness prior to any termination of the Commitments or acceleration
of the Loans pursuant to this Article VIII; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)          Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
-112-

--------------------------------------------------------------------------------

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of either Borrower to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii)
either Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.
 
8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, or may, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
 
(c)           require that the Revolver Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto) in the Cash Collateral Account; and
 
-113-

--------------------------------------------------------------------------------

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Revolver
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Revolver Borrower pursuant to Sections 2.03 and 2.16; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
-114-

--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
8.04         Equity Cure Right.  In the event that the Borrowers fail to comply
with the requirements of any financial covenant set forth in Section 7.11, from
the end of the applicable fiscal quarter until the 10th day after delivery of
the related Compliance Certificate, Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of Holdings (the “Cure Amount”), and, in each case, to contribute
any such cash to the capital of the Borrowers, and apply the amount of the
proceeds thereof to increase Consolidated EBITDA with respect to such applicable
quarter (the “Cure Right”); provided that (a) such proceeds are actually
received by the Borrowers no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder, (b) such proceeds do not exceed the aggregate amount
necessary to cure (by addition to EBITDA) such Event of Default under Section
7.11 for such period, (c) the Cure Right shall not be exercised more than five
times during the term of the Loans and (d) in each period of four fiscal
quarters, there shall be at least two fiscal quarters during which the Cure
Right is not exercised. If, after giving effect to the foregoing pro
forma adjustment (but not, for the avoidance of doubt, giving pro forma effect
to any repayment of Indebtedness in connection therewith), the Borrowers are in
compliance with the financial covenants set forth in Section 7.11, the Borrowers
shall be deemed to have satisfied the requirements of such section as of the
relevant date of determination with the same effect as though there had been no
failure to comply on such date, and the applicable breach or default of such
Section 7.11 that had occurred shall be deemed cured for purposes of this
Agreement. The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any amounts
other than the amount of the EBITDA referred to in the immediately preceding
sentence.  Upon the Administrative Agent’s receipt of a written notice from the
Borrowers that they intend to exercise the Cure Right (a “Notice of Intent to
Cure”), until the 10th Business Day following the date that financial statements
for the fiscal quarter to which such Notice of Intent to Cure relates are
required to be delivered pursuant to Section 6.01(a) or (b), neither the
Administrative Agent (or any sub agent therefor) nor any Lender shall exercise
the right to accelerate the Loans or terminate the Revolving Credit Commitments
or any Incremental Commitments, and none of the Administrative Agent (or any
sub-agent therefor) nor any other Lender or any Secured Party shall exercise any
right to foreclose on or take possession of the Collateral or any other right or
remedy under the Loan Documents solely on the basis of such Event of Default
having occurred and being continuing under Section 7.11. Notwithstanding any
other provision in this Agreement to the contrary, no Lender or L/C Issuer shall
be required to make any Credit Extension hereunder during the period during
which the Cure Right may be exercised, unless and until the Cure Amount is
actually received.
 
-115-

--------------------------------------------------------------------------------

ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01         Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
KeyBank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrowers nor any other Loan Party shall have rights as
a third-party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.05(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
-116-

--------------------------------------------------------------------------------

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Term Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by either Borrower, a Lender or the L/C Issuer.
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
-117-

--------------------------------------------------------------------------------

(f)            The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or prospective Lender is a Disqualified Institution or
(y) have any liability with respect to or arising out of any assignment of
Loans, or disclosure of confidential information, to any Disqualified
Institution.
 
9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the either Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
-118-

--------------------------------------------------------------------------------

9.06         Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall an such successor Administrative Agent be a Defaulting Lender
or Disqualified Institution.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
 
-119-

--------------------------------------------------------------------------------

(d)           Any resignation or removal by KeyBank as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. 
If KeyBank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  Upon the appointment by the Revolver
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to KeyBank to effectively
assume the obligations of KeyBank with respect to such Letters of Credit.
 
9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09         Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
-120-

--------------------------------------------------------------------------------

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.05) allowed in such judicial
proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.05.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
 
-121-

--------------------------------------------------------------------------------

9.10         Collateral and Guaranty Matters.  Without limiting the provision of
Section 9.09, each of the of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank of Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, (iii) that constitutes
“Excluded Property” (as such term is defined in the Security Agreement), or (iv)
if approved, authorized or ratified in writing in accordance with Section 11.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
-122-

--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.  The parties hereto acknowledge and agree that the Administrative Agent
may rely conclusively as to any of the matters described in this Section 9.10
(including as to its authority hereunder) on a certificate or similar instrument
provided to it by any Loan Party without further inquiry or investigation, which
certificate shall be delivered to the Administrative Agent by the Loan Parties
upon reasonable request of the Administrative Agent.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11         Secured Cash Management Agreements and Secured Hedge Agreements. 
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
 
9.12         Withholding Tax.  To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations. For purposes of
this Section 9.12, the term “Lender” includes any L/C Issuer.
 
-123-

--------------------------------------------------------------------------------

9.13         Certain ERISA Matters.


(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
 
(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
-124-

--------------------------------------------------------------------------------

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
 
ARTICLE X
CONTINUING GUARANTY
 
10.01       Guaranty.  The Guarantors hereby absolutely and unconditionally
guarantee, as a guaranty of payment and performance and not merely as a guaranty
of collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, whether arising
hereunder or under any other Loan Document, any Secured Cash Management
Agreement or any Secured Hedge Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof).  Without limiting the generality of the
foregoing, the Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or allowable or disallowed claim under any
proceeding or case commenced by or against any Guarantor under any Debtor Relief
Laws.  The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
 
-125-

--------------------------------------------------------------------------------

10.02       Rights of Lenders.  The Guarantors consent and agree that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of each Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.
 
10.03       Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of either Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of either Borrower; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of either Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against either Borrower or any other Guarantor, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. As provided below, this Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
10.04       Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not either Borrower or any other person or entity is joined as a
party.
 
10.05       Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated.  If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.


10.06       Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of
either Borrower or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.


-126-

--------------------------------------------------------------------------------


10.07       Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of either Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of either Borrower to such Guarantor as subrogee of the Secured
Parties or resulting from any Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of either Borrower to
any Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.
 
10.08       Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or either Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by any Guarantor
immediately upon demand by the Secured Parties.
 
10.09       Condition of Borrowers.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
either Borrower and any other Guarantor such information concerning the
financial condition, business and operations of such Borrower and any such other
Guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and no Guarantor is relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of such Borrower or any other Guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
 
10.10       Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
 
-127-

--------------------------------------------------------------------------------

10.11       Maximum Liability.  It is the desire and intent of the Guarantors
and the Secured Parties that this Guaranty shall be enforced against the
Guarantors to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  The provisions of
this Guaranty are severable, and in any action or proceeding involving any
Debtor Relief Law, if the obligations (or any portion thereof) of any Guarantor
under this Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Guarantors or the Secured Parties, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”).  Each Guarantor agrees that the Obligations
covered by its guaranty may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Guaranty or affecting the
rights and remedies of the Secured Parties hereunder; provided, that nothing in
this sentence shall be construed to increase any Guarantor’s obligations
hereunder beyond its Maximum Liability.
 
10.12       Guarantees Several.  When making any demand hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on either Borrower or any
Guarantor or any other person, and any failure by the Administrative Agent or
any other Secured Party to make any such demand or to collect any payments from
either Borrower or any Guarantor or any other person or any release of either
Borrower or any Guarantor or any other person shall not relieve any Guarantor in
respect of which a demand or collection is not made or any Guarantor not
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any other Secured Party against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.
 
ARTICLE XI
MISCELLANEOUS
 
11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by either
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the applicable Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
-128-

--------------------------------------------------------------------------------

(a)           waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension, Section
4.02, without the written consent of each Lender;
 
(b)          without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term A Lenders, as the case may be;
 
(c)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(d)          postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of any Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;
 
(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of either Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(f)           change (i) Section 8.03 or (ii) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of Section
2.05(b) or 2.06(b), respectively, without the written consent of each Lender
affected thereby;
 
(g)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” without the written consent of each Lender
under the applicable Facility;
 
-129-

--------------------------------------------------------------------------------

(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(i)           subordinate any Lien of the Administrative Agent with respect to
the Collateral, without the written consent of each Lender affected thereby;
 
(j)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
(k)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders; or
 
(l)            change any provision herein in a manner that would alter any pro
rata sharing of payments required thereby without the written consent of each
Lender directly or indirectly adversely affected thereby; or



(m)          amend, modify or waive any provision of Section 2.04 (b)(viii), the
definition of "Clean-up Period" or Schedule 2.04 (b)(viii), in each case,
without the consent of the Required Revolving Lenders;

 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Engagement Letter may each be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the applicable Borrower (1) to add one or more additional revolving
credit or term loan facilities to this Agreement and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
 
-130-

--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.14; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
 
11.02       Amend and Extend Transactions.
 
(a)           Each Borrower, as applicable, may, by written notice to the
Administrative Agent from time to time, request an extension (each, an
“Extension”) of the maturity date of any class of Loans and Commitments to the
extended maturity date specified in such notice.  Such notice shall (i) set
forth the amount of the applicable class of Revolving Credit Commitments and/or
Term A Loans that will be subject to the Extension (which shall be in minimum
increments of $1,000,000 and a minimum amount of $10,000,000), (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
relevant class of Revolving Credit Commitments and/or Term A Loans to which such
Extension relates.  Each Lender of the applicable class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the applicable Borrower.  If the aggregate principal
amount of Revolving Credit Commitments or Term A Loans in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Credit Commitments or Term A
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments or Term A Loans, as
applicable, of Lenders of the applicable class shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.
 
(b)           The following shall be conditions precedent to the effectiveness
of any Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article V and in
each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) the L/C Issuer shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Revolving Credit Commitments and
Extended Term Loans shall comply with paragraph (c) of this Section.
 
-131-

--------------------------------------------------------------------------------

(c)           The terms of each Extension shall be determined by the applicable
Borrower and the applicable extending Lenders and set forth in an Extension
Amendment; provided that (i) the final maturity date of any Extended Revolving
Credit Commitment or Extended Term Loan shall be no earlier than the Revolving
Credit Maturity Date or the Term A Loan Maturity Date, respectively, (ii)(A)
there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Credit Commitments and (B) the average
life to maturity of the Extended Term Loans shall be no shorter than the
remaining average life to maturity of the existing Term A Loans, (iii) the
Extended Revolving Credit Loans and the Extended Term Loans will rank pari passu
in right of payment and with respect to security with the existing Revolving
Credit Loans and the existing Term A Loans and the borrower and guarantors of
the Extended Revolving Credit Commitments or Extended Term Loans, as applicable,
shall be the same as the applicable Borrower and Guarantors with respect to the
existing Revolving Credit Loans or Term A Loans, as applicable, (iv) the
interest rate margin, rate floors, fees, original issue discount and premium
applicable to any Extended Revolving Credit Commitment (and the Extended
Revolving Credit Loans thereunder) and Extended Term Loans shall be determined
by the applicable Borrower and the applicable extending Lenders, (v)(A) the
Extended Term Loans may participate on a pro rata or less than pro rata (but not
greater than pro rata) basis in voluntary or mandatory prepayments with the
other Term A Loans and (B) borrowing and prepayment of Extended Revolving Credit
Loans, or reductions of Extended Revolving Credit Commitments, and participation
in Letters of Credit, shall be on a pro rata basis with the other Revolving
Credit Loans or Revolving Credit Commitments (other than upon the maturity of
the non-extended Revolving Credit Loans and Revolving Credit Commitments) and
(vi) the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).
 
(d)           In connection with any Extension, the applicable Borrower, the
Administrative Agent and each applicable extending Lender shall execute and
deliver to the Administrative Agent an Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension.  Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the applicable Borrower, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Revolving Credit Commitments or Extended Term Loans as a new class or
tranche of Revolving Credit Commitments or Term A Loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the applicable Borrower in connection
with the establishment of such new class or tranche (including to preserve the
pro rata treatment of the extended and non-extended classes or tranches and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any class or tranche), in each case on
terms consistent with this Section 11.02.
 
11.03       Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
-132-

--------------------------------------------------------------------------------

(i)            if to Holdings, either Borrower, the Administrative Agent or the
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.03; and


(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to either Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).  Each notice or certification required to be delivered hereunder
by both Borrowers shall be effective if executed by either Borrower alone.
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
L/C Issuer or either Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
-133-

--------------------------------------------------------------------------------

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings,
either Borrower, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of either Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet.
 
(d)           Change of Address, Etc.  Each of Holdings, each Borrower, the
Administrative Agent and the L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
applicable Borrower, the Administrative Agent and the L/C Issuer.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to either Borrower or their securities for
purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Letter of Credit Applications) purportedly given by or on behalf of either
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
either Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
-134-

--------------------------------------------------------------------------------

11.04       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08, or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
 
11.05       Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrowers shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one outside counsel for the Administrative Agent and, to the
extent necessary, one local counsel in each relevant jurisdiction (in each case,
excluding allocated costs of internal counsel)), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any outside counsel for the Administrative Agent, any
Lender or the L/C Issuer (which shall be limited to one counsel to the
Administrative Agent, Lenders, and the L/C Issuer, taken as a whole, and one
local counsel, if necessary,  in any relevant jurisdiction material to the
interests of the Administrative Agent, Lenders and the L/C Issuer taken as a
whole and, solely in the case of an actual or perceived conflict of interest,
one additional counsel in each relevant jurisdiction to the similarly situated
Persons taken as a whole)), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
-135-

--------------------------------------------------------------------------------

(b)           Indemnification by the Borrowers.  The Borrowers shall, jointly
and severally, indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one counsel for the Indemnitees taken as a whole
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel to all affected Indemnitees take as a whole, where the
Indemnitees affected by such conflict notify Holdings of the existence of such
conflict and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such Indemnitees, taken as a whole and solely in the case of
such conflict of interest, one additional local counsel to all affected
Indemnitees taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including either Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution, delivery or enforcement of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by the Term Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Term Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) (1) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (2) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (y) result from any proceeding, claim, counterclaim or other action brought
by an Indemnitee against another Indemnitee relating to disputes solely among
such Indemnitees and not arising out of any act or omission of any Loan Party or
any Subsidiary, excluding proceedings, claims, counterclaims and other actions
against an Indemnitee acting in its capacity as Administrative Agent, Arranger
or L/C Issuer.  This Section 11.05(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities and
expenses arising from any non-Tax claim.
 
-136-

--------------------------------------------------------------------------------

(c)           Reimbursement by Lenders.  To the extent that the (i) Revolver
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Revolving Credit Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Revolving Credit Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Revolving Credit Lender’s share of the Revolving
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Revolving Credit Lender), such
payment to be made severally among them based on such Revolving Credit Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) or (ii) Term Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Term A
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Term A Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Term A Lender’s share of the Total
Credit Exposure relating to the Term A Loans at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such Term A
Lender), such payment to be made severally among them based on such Term A
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.11(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waive,
and acknowledge that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
-137-

--------------------------------------------------------------------------------

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)            Survival.  The agreements in this Section and the indemnity
provision of Section 11.05(e) shall survive the resignation of the
Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.06       Payments Set Aside.  To the extent that any payment by or on behalf
of either Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
11.07       Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.07(b), (ii) by way of participation
in accordance with the provisions of Section 11.07(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.07(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.07(b) and participations in L/C
Obligations) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
 
-138-

--------------------------------------------------------------------------------

(i)            Minimum Amounts.


(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
applicable Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit or term
loan facilities provided pursuant to Section 2.14 on a non-pro rata basis;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)         the consent of the Term Borrower, in the case of an assignment of
Term A Loans, or the Revolver Borrower, in the case of an assignment in respect
of the Revolving Credit Facility (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the applicable
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


-139-

--------------------------------------------------------------------------------

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term A Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term A Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and


(C)         the consent of the L/C Issuer shall be required for any assignment
in respect of the Revolving Credit Facility.


(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax documentation
required pursuant to Section 3.01(e).


(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Term Borrower or any of its Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).


(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the applicable Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


-140-

--------------------------------------------------------------------------------

(vii)        Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and interest amounts) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by either Borrower and
any Lender (with respect to such Lender’s interest only), at any reasonable time
and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, either Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or the Term Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 11.05(c) without regard to the existence of any participation.


-141-

--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections, including Section
3.01(e)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered solely
to the Lender who sells the participation) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) shall be subject to the
provisions of Sections 3.06 and 11.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as  a
non-fiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


-142-

--------------------------------------------------------------------------------

(f)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time KeyBank assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to Section
11.07(b), KeyBank may, upon 30 days’ notice to the Revolver Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Revolver Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer hereunder; provided, however, that no failure by
the Revolver Borrower to appoint any such successor shall affect the resignation
of KeyBank as L/C Issuer.  If KeyBank resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to KeyBank to
effectively assume the obligations of KeyBank with respect to such Letters of
Credit.


(g)           Disqualified Institutions.  (i)  No assignment or shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the applicable Lender entered into a binding agreement to sell and
assign all or a portion of its rights and obligations under this Agreement to
such Person (unless the applicable Borrower has consented to such assignment as
otherwise contemplated by this Section 11.07, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the applicable Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution.  Any assignment in violation of
this clause (g)(i) shall not be void, but the other provisions of this clause
(g) shall apply.


(ii)           If any assignment is made to any Disqualified Institution without
the applicable Borrower’s prior consent in violation of clause (i) above, such
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Revolver Borrower owing to such Disqualified Institution in
connection with such Revolving Credit Commitment, (B) in the case of outstanding
Term A Loans held by Disqualified Institutions, prepay such Term A Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term A Loans, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or (C)
require such Disqualified Institution to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in this Section
11.07), all of its interest, rights and obligations under this Agreement and
related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the applicable Borrower shall have paid
to the Administrative Agent the assignment fee (if any) specified in 11.07(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), neither Borrower shall use the proceeds from any Loans to
prepay Term A Loans held by Disqualified Institutions.


-143-

--------------------------------------------------------------------------------

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).


(iv)          The Administrative Agent shall have the right, and the Borrowers
hereby expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.


11.08       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the disclosing Person shall inform Holdings promptly thereof prior to
such disclosure to the extent practicable and not prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder (it being understood
that the DQ List may be disclosed to any assignee, or prospective assignee, in
reliance on this clause (f)), (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrowers or their Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of either Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than either Borrower.  In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.


-144-

--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by either Borrower or any Subsidiary,
provided that, in the case of information received from either Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
either Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


11.09       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.


-145-

--------------------------------------------------------------------------------

11.10       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


11.11       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and the Engagement Letter, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


11.12       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


-146-

--------------------------------------------------------------------------------

11.13       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, then
such provisions shall be deemed to be in effect only to the extent not so
limited.


11.14       Replacement of Lenders.  If either Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives either Borrower the right to replace a Lender as a party
hereto, then such Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)           the applicable Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.07(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


-147-

--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling either Borrower to require such assignment and
delegation cease to apply.


11.15       Governing Law; Jurisdiction; Etc.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


(a)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST EITHER BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(b)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


-148-

--------------------------------------------------------------------------------

(c)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.03.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


11.16       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.17       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and Holdings acknowledges and agrees, and acknowledges
their Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrowers,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrowers and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrowers and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for either
Borrower, Holdings or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to either Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of either Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to either
Borrower, Holdings or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrowers and Holdings hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


-149-

--------------------------------------------------------------------------------

11.18       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


11.19       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


11.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


-150-

--------------------------------------------------------------------------------

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


-151-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
INTERNATIONAL MONEY EXPRESS SUB 2, LLC
     
By:
  /s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title: Chief Financial Officer




 
INTERNATIONAL MONEY EXPRESS, INC.
     
By:
  /s/ Tony Lauro II    
Name: Tony Lauro II
   
Title: Chief Financial Officer




 
INTERMEX HOLDINGS, INC.
     
By:
  /s/ Tony Lauro II    
Name: Tony Lauro II
   
Title: Chief Financial Officer




 
INTERMEX WIRE TRANSFER, LLC
     
By:
  /s/ Tony Lauro II    
Name: Tony Lauro II
   
Title: Chief Financial Officer




 
INTERMEX WIRE TRANSFER, CORP.
     
By:
  /s/ Tony Lauro II    
Name: Tony Lauro II
   
Title: Chief Financial Officer




--------------------------------------------------------------------------------

 
INTERMEX WIRE TRANSFER II, LLC
     
By:
  /s/ Tony Lauro II    
Name: Tony Lauro II
   
Title: Chief Financial Officer



-2-

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent
     
By:
/s/ David A. Wild    
Name: David A. Wild

   
Title: Senior Vice President




[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer
     
By:
/s/ David A. Wild    
Name: David A. Wild
   
Title: Senior Vice President



[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
REGIONS BANK, as a Lender
     
By:
  /s/ Kyle Husted
   
Name: Kyle Husted

   
Title: Vice President



[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
BMO Harris Bank N.A., as a Lender
     
By:
 
/s/ Andrew Berryman
   
Name: Andrew Berryman
   
Title: Vice President



[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
Cadence Bank, N.A., as a Lender
     
By:
 
/s/ Priya Iyer
   
Name: Priya Iyer
   
Title: Senior Vice President



[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
BancAlliance Inc.
 
By: Alliance Partners LLC, its attorney-in-fact, as a Lender
 
 
By:
 
/s/ John Gray
   
Name: John Gray
   
Title: Executive Vice President



[Intermex – Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 
BOKF, NA dba Bank of Oklahoma, as a Lender
 
 
By:
 
/s/ Paul E Johnson
   
Name: Paul E Johnson
   
Title: Vice President



[Intermex – Signature page to Credit Agreement]





--------------------------------------------------------------------------------